COLE SCHOTZ P.C.
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
Telephone: (212) 752-8000
Facsimile: (212) 752-8393
David R. Hurst
Daniel F.X. Geoghan
Counsel to the SunEdison Litigation Trust

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :            Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :            Case No. 16-10992 (SMB)
                         Reorganized Debtors. 1           :            (Jointly Administered)
                                                          :
                                                          :
    DRIVETRAIN, LLC, IN ITS CAPACITY AS                   :
    TRUSTEE OF THE SUNEDISON                              :            Adv. Pro. No. 19-_____ (SMB)
    LITIGATION TRUST,                                     :
                                       Plaintiff,         :
                                                          :
                         – against –                      :
    ORRICK HERRINGTON & SUTCLIFFE LLP,                    :
                                                          :
                                       Defendant.         :

1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
      Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
      First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
      Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc.
      (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445);
      Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable
      Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun
      Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC
      (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
      Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle
      Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
      EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind
      Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE
      Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings,
      LLC (5388); SunE MN Development, LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy
      Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison Products, LLC (4445); SunEdison
      International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind Holdings, LLC (1344); First
      Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co., LLC (1607). The
      address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis, MO
      63141.
                       COMPLAINT TO: (I) AVOID AND RECOVER
               TRANSFERS PURSUANT TO 11 U.S.C. §§ 547, 548 AND 550;
              AND (II) DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502(d)

                 Drivetrain, LLC, in its capacity as the trustee of the SunEdison Litigation Trust,

the plaintiff herein (the “Plaintiff”), alleges that:

                                        NATURE OF THE CASE 2

                 1.       Through this Complaint, Plaintiff asserts alternative claims to avoid and

recover preferential, constructively fraudulent, and intentionally fraudulent transfers made to the

Defendant. Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the Preference Transfers were made, all preferential transfers of property

that occurred during the ninety (90) day period prior to the Petition Date pursuant to sections 547

and 550 of the Bankruptcy Code. Furthermore, subject to proof, Plaintiff seeks to avoid and

recover all constructively and intentionally fraudulent conveyances made to Defendant on or

after September 1, 2015, pursuant to sections 548 and 550 of the Bankruptcy Code.

                 2.       Plaintiff’s intentional fraudulent transfer claims are based on the fact that

SunEdison Products Singapore Pte. Ltd. (“SPS”), an indirect, wholly-owned subsidiary of

SunEdison, Inc. (“SUNE”), made transfers to Defendant with an actual intent to defraud its

creditors. Plaintiff’s constructive fraudulent transfer claims are based on the fact that SUNE and

SPS, while insolvent, paid for services that benefitted other entities in SunEdison’s corporate

structure (namely, Sun Edison LLC and SUNE Utility Holdings, Inc.), but did not receive

reasonably equivalent value in exchange therefor.

                 3.       To the extent that Defendant filed a proof of claim or has a claim listed on

the Debtors’ schedules as undisputed, liquidated and not contingent, or otherwise requested

payment from the Debtors or the Debtors’ chapter 11 estates, this complaint is not intended to be,
2
    Unless otherwise stated, capitalized terms used herein are defined elsewhere in this complaint.


                                                         2
nor should it be construed as, a waiver of Plaintiff’s right to object to such Claims for any reason,

including pursuant to section 502 of the Bankruptcy Code, and such rights are expressly

reserved. Notwithstanding this reservation of rights, certain relief pursuant to section 502 of the

Bankruptcy Code is sought by Plaintiff herein as further stated below.

                                 JURISDICTION AND VENUE

               4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334.

               5.      This adversary proceeding is brought pursuant to Rule 7001, et seq. of the

Federal Rules of Bankruptcy Procedure and sections 502(d), 547, 548 and 550 of title 11 of

United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”). Plaintiff consents to the

entry of final orders or judgements by the Court if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgements consistent with Article III of the United

States Constitution.

               6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409 as this

adversary proceeding arises under and in connection with a case under the Bankruptcy Code

which is pending in this District.

               7.      This is a core proceeding as defined by 28 U.S.C. § 157(b)(2)(A), (B), (F),

(H) and (O).

                                         BACKGROUND

A.     The Parties

               8.      Beginning on April 21, 2016 (the “Petition Date”), the above-captioned

reorganized debtors (collectively, the “Debtors”) filed voluntary petitions for relief under




                                                 3
chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern

District of New York (the “Court”).

               9.         At all relevant times herein, SUNE is and was a renewable-energy

development company, and is the ultimate parent of all of the Debtors. Upon information and

belief, SUNE’s primary business was the financing, development and construction of large-scale

renewable energy systems such as solar arrays and wind farms (“Projects”). Upon information

and belief, SUNE directly or indirectly owned hundreds of corporate entities, the majority of

which were special purpose entities that owned the Projects.

               10.        On March 28, 2017, the Debtors filed their Joint Plan of Reorganization of

SunEdison, Inc. and its Debtor Affiliates [Docket No. 2671] (as amended from time to time, the

“Plan”).

               11.        On July 28, 2017, the Court entered the Findings of Facts, Conclusions of

Law and Order Confirming Second Amended Plan of Reorganization of SunEdison, Inc. and its

Debtor Affiliates [Docket No. 3735] (the “Confirmation Order”), thereby approving the Plan

and the GUC/Litigation Trust Agreement (the “Litigation Trust Agreement”).

               12.        On December 29, 2017, the Plan became effective [Docket No. 4495] (the

“Effective Date”).

               13.        Pursuant to the Plan, on the Effective Date, all of the Debtors’ rights, title

and interests in the GUC/Litigation Trust Causes of Action (as defined in the Plan), were

transferred to Plaintiff. Pursuant to the Plan, Plaintiff was authorized, as the representative of the

Debtors’ estates, to pursue the GUC/Litigation Trust Causes of Action, including the causes of

action asserted herein.




                                                     4
              14.     Plaintiff retains the right to enforce, sue on, settle or compromise all

causes of action belonging to Plaintiff, including claims under sections 502(d), 547, 548 and 550

of the Bankruptcy Code.

              15.     Prior to the Petition Date, Orrick Herrington & Sutcliffe LLP

(“Defendant”) provided legal services to certain of the Debtors, including Sun Edison LLC

(“SunE LLC”) and SUNE Utility Holdings, Inc. (“SunE Utility”).

              16.     Upon information and belief, all the Transfers identified on Exhibit A and

Exhibit B hereto were made by SUNE or SPS, as applicable, on account of legal services

Defendant provided to SunE LLC or SunE Utility.

B.     Events Leading to the Debtors’ Financial Collapse

              17.     Beginning in May 2015, the Debtors and their non-Debtor subsidiaries and

affiliates (collectively, “SunEdison”) announced a series of planned acquisitions (the “Planned

Acquisitions”) that gave rise to billions of dollars of funding commitments, which were layered

on top of the nearly $10 billion in debt that SunEdison was carrying at the end of the second

quarter of 2015. In particular, in May 2015, SunEdison announced an acquisition of South

American renewable energy firm Latin America Power for approximately $700 million (the

“LAP Acquisition”). Then, in July 2015, SunEdison announced an agreement to purchase

twelve hydroelectric and wind projects in Brazil for approximately $4 billion from Renova

Energia, S.A. (“Renova”), and to purchase $250 million in securities of Renova from a third

party. Finally, also in July 2015, SunEdison announced an agreement to purchase residential

rooftop solar power provider Vivant Solar for $2.2 billion. None of these transactions ultimately

was consummated.




                                                 5
               18.     Investors reacted negatively to SunEdison’s acquisition plans—and the

proposed Vivant transaction in particular. Indeed, between July 15, 2015 and August 31, 2015,

SUNE’s stock value dropped 70%, while the stock values of companies in its peer group dropped

just 10% to 15%. Thus, the drop in SUNE’s stock price was not attributable merely to market

conditions, but rather was due to SunEdison’s financial performance and capital structure.

               19.     The market also punished the share price of SunEdison’s “yieldco”

subsidiary Terraform Power, Inc. (“TERP”), which in turn led to further deterioration in

SunEdison’s liquidity position. In particular, in late July or early August 2015, additional

funding requirements arose in connection with margin call requirements on a $400 million loan

agreement tied to the value of TERP shares, which had decreased in value by approximately 25%

in July 2015. In response to these margin calls, SunEdison was required to deposit $152 million

into an escrow account as collateral during the third quarter of 2015, and deposit an additional

$91 million in October 2015.

               20.     In early August 2015, just weeks after announcing the Vivant transaction,

SunEdison sought to raise $300 million in much-needed capital through an initial public offering

(IPO) of shares of Terraform Global, Inc. (“Global”). However, the IPO failed and SunEdison

was forced to contribute $30 million to fund the IPO short-fall. Moreover, the IPO saddled

SunEdison with ongoing post-IPO financial and operational support obligations. The failed IPO

furthered the rapid deterioration in SunEdison’s market capitalization and, as of late August

2015, several of SunEdison’s debt issuances were trading substantially below par (65-75%).

               21.     SunEdison’s liquidity decreased during the third quarter of 2015 by

approximately $200 million. Specifically, SunEdison’s “free” cash (excluding TERP and

Global) declined from $461 million (as of June 30, 2015) to $308 million (as of September 30,




                                                 6
2015), and its availability under its first lien credit facility declined from $84 million (as of June

30, 2015) to $34 million (as of September 30, 2015). The situation had become critical, as

SunEdison’s remaining cash was barely sufficient to cover its quarterly cash “burn” of $250-300

million required to fund certain project development costs (pre-construction) and corporate

overhead expenses. There was no cash left to fulfill other obligations, including those arising in

connection with the Planned Acquisitions. For instance, after SUNE failed to make a $355

million upfront cash payment in September in connection with the LAP Acquisition, the deal fell

apart and Latin America Power shareholders sued SUNE for its failure to close the transaction.

               22.     In short, by September 1, 2015—and indeed well before that—the Debtors

were insolvent and/or were no longer able to pay their debts as they came due, and had entered

into transactions (i.e., the Planned Acquisitions) that they had no ability to consummate. During

their chapter 11 cases, the Debtors sold all of their assets for less than $2 billion, demonstrating

just how severe the Debtors’ financial crisis had become before they finally collapsed into

chapter 11.

C.     The OCBC Line of Credit and Post-Dating of Invoices

               23.     On or about December 19, 2014, SunEdison Products Singapore Pte. Ltd.

(“SPS”) established a line of credit (the “OCBC Line of Credit”) with Oversea-Chinese

Banking Corporation Limited (“OCBC”).

               24.     Upon information and belief, each draw from the OCBC Line of Credit

was referred to as a “Loan” and was for the stated purpose of financing of invoices up to 180

days. According to express terms of the credit documents governing the facility, the availability

of the OCBC Line of Credit was “subject to the absolute discretion” of OCBC and OCBC had

the “absolute discretion to reject any utilization request.” OCBC also had the “absolute




                                                   7
discretion without prior notice to or consent . . . vary the terms and conditions of, and decrease or

restructure any of the facilities.” The express terms of the credit documents further specified

that, as a prerequisite to each “Loan,” SPS was required to present an invoice of each supplier

“acceptable” to OCBC. The express terms of the credit documents further provided that only a

pre-approved list of suppliers could be paid by draws on the OCBC Line of Credit.

               25.     On or about January 15, 2016, the terms governing the OCBC Line of

Credit were revised to: (a) allow draws on the OCBC Line of Credit to pay the invoices of any

supplier deemed acceptable by OCBC; (b) allow invoices payable by SUNE’s wholly-owned

subsidiaries to be paid by draws; and (c) make clear that SPS was to be “solely liable in respect

of the utilisations” of the OCBC Line of Credit.

               26.     At some point after SPS began incurring obligations under the OCBC Line

of Credit, OCBC provided clear guidance to SPS on what constituted “acceptable” invoices.

Among other requirements and restrictions, OCBC considered the OCBC Line of Credit to be a

working capital facility and informed SPS that it would not approve draws for any invoices that

had become due and payable more than thirty days prior to being submitted to OCBC (the “30-

Day Requirement”). Put another way, OCBC categorically refused to approve draws that

would be used to satisfy aged invoices.

               27.     Upon information and belief, as SunEdison’s financial situation

deteriorated—and long after OCBC communicated the 30-Day Requirement and other

restrictions to SPS—SUNE and SPS collaborated with certain vendors, including the Defendant,

to evade OCBC’s 30-Day Requirement by, among other things—

      i.   altering the due date on existing invoices to bring those invoices into compliance with
           the 30-Day Requirement (“Altered Invoices”); and/or




                                                   8
     ii.    having vendors issue a credit memos forgiving aged invoices, and then having said
            vendors issue new invoices in the same amounts with new due dates that would
            comply with the 30-Day Requirement (“Reissued Invoices”); and/or
     iii.   having vendors issue a single invoice, with a due date that complied with the 30-Day
            Requirement, that consolidated the amounts owed under numerous aged invoices
            from that vendor (“Consolidated Invoices”).
               28.     Upon information and belief, SUNE and SPS knowingly and intentionally

submitted Post-Dated Invoices, Reissued Invoices and Consolidated Invoices in order to mislead

and induce OCBC into allowing draws from the OCBC Line of Credit in satisfaction of aged,

non-compliant invoices.

D.      The Intentional Fraudulent Transfers

               29.     As explained in greater detail below, Plaintiff asserts that the transfers

designated on the attached Exhibit A as Payment No. IF5TF61013553, in the amount of

$185,940.14 (the “1/22/16 Intentional Fraudulent Transfer”), and Payment No.

IF5TF61015368, in the amount of $2,099,790.65 (the “1/26/16 Intentional Fraudulent

Transfer” and, together with the 1/22/16 Intentional Fraudulent Transfer, the “Intentional

Fraudulent Transfers”) were made to the Defendant via draws from the OCBC Line of Credit,

following—and as a result of—SPS’s submission of two Reissued and Consolidated Invoices

from Defendant to OCBC.

               30.     Upon information and belief, Defendant knowingly participated in the

Debtors’ invoice alteration scheme or willfully blinded itself to the fraudulent manner in which

the Intentional Fraudulent Transfers were made. More specifically, a partner of Defendant (the

“Orrick Partner”), provided two Reissued and Consolidated Invoices to the Debtors at the

Debtors’ request. SPS subsequently attached these invoices to draw requests in order to mislead

and induce OCBC into allowing draws from the OCBC Line of Credit that satisfied Defendant’s

aged invoices. Moreover, immediately after receiving the 1/22/16 Intentional Fraudulent


                                                  9
Transfer, the Orrick Partner executed and sent to SunEdison a credit memo forgiving all of the

aged invoices paid by the Intentional Fraudulent Transfers.

               31.     On or about December 15, 2015, Orrick went “pencils down” on all open

SunEdison matters until SunEdison paid Orrick’s overdue invoices. See Ex. C.

               32.     On January 10, 2016, Ignacio “Nacho” Redondo, CFO of SunEdison’s

Solar Materials Business Unit, emailed Peter Keel, CFO of SunEdison’s North American Utility

Business Unit, to request that Keel have someone on his team forward approximately $1.9

million in invoices from Orrick for payment from the OCBC Line of Credit. Ex. D. Nacho

explained to Keel that he “[n]eed[ed] to have the invoices asap to start working with OCBC and,

once we get them, in case they are more than 30 days overdue, we will most likely need to

reissue them.” Id.

               33.     A member of Keel’s team provided the invoices to Keel, who then

forwarded them to Nacho, who subsequently forwarded them to KY Chow, a credit manager at

SPS and SPS’s point of contact with OCBC. Id. Chow reviewed the invoices and then proposed

that they “A. Request vendor to consolidate all invoices into one invoice and all Service Reports

into one[;] B. Date the invoice and service report using the latest invoice date: 11/19/2015[; and]

C. Change payment term to 30 days (due on 12/19/2015 which is less than 30 days old).” Id.

               34.     That same day, Nacho emailed KY Chow, copying a number of senior

employees in SUNE’s treasury and FP&A (financial planning and analysis) departments,

instructing them to compile a list of vendors to pay from the OCBC Line of Credit. Ex. E. Rajiv

Krishnan, a director in SUNE’s FP&A Department, then asked “[w]hat are the criteria for OCBC

approval…? If we know the criteria, we can make selective calls to those vendors tomorrow and




                                                10
get back to you on who are willing to work with us.” Id. Nacho responded that “[t]he criteria is

basically is [sic] less than 30 days overdue.” Id.

               35.     On January 14, 2016, Adam Brennaman, a manager in SUNE’s treasury

department who was leading the invoice collection efforts, emailed Zach Groves, SUNE’s senior

manager of cash planning, to inform him that “[p]er the table that Chad provided me today, we

will have to have almost all of the Orrick invoices reissued in order to show a revised due date of

Dec. 20 or later” and to ask him who at SunEdison would be the best person to speak with Orrick

about revising the invoices. Ex. F.

               36.     On January 21, 2016, Jennifer Chapman, a senior accounts payable

manager at SUNE, identified Karleen Stern, regional general counsel in the North American

Utility Business Unit, as the primary point of contact with Defendant. Ex. G. Jennifer then

asked “[h]as anyone communicated to her the need to credit and rebill.” Id. Patrick Kay, a

director in SUNE’s FP&A Department, then replied and explained that Stern was on paid time

off, and Marco McClees, senior in-house counsel at SUNE, would assist. Id.

               37.     Adam Brennaman then forwarded a zip file containing all of the individual

invoices from Defendant that were to be paid from the OCBC Line of Credit, explaining that

“[a]ttached are the invoices that must be revised using the below criteria… .” Id. McClees, after

reviewing the invoices, then asked what was deficient with the invoices. Id.

               38.     Brennaman responded and explained that “they seem deficient based on

the criteria set by OCBC. For example, invoice 1542333 has a date of July 23, 2015 and is ‘Due

Upon Receipt.’ OCBC will not accept any invoices that are more than 30 days past due.

Therefore, the invoice must be revised to indicate a due date within the last 30 days.” Id.

(emphasis added).




                                                 11
               39.    At noon, McClees emailed the Orrick Partner a list of invoices and asked

the Orrick Partner to “confirm this list matches your records and then send me the summary

invoice we discussed.” Ex. H. Three hours later, the Orrick Partner responded, agreed with

McClees’ list of aged invoices, and provided two Consolidated and Reissued invoices to

McClees. See id., Ex. I, Ex. J.

               40.    The first Consolidated and Reissued invoice, in the amount of

$2,099,790.65, identified the Orrick Partner as the point of contact for Defendant, was directed

towards SunEdison Utility Holdings, Inc. and consolidated invoices dating back to July 2015

(the “SunE Utility Consolidated Invoice”). See Ex. I. The second Consolidated and Reissued

invoice, in the amount of $185,940.14, identified the Orrick Partner as the point of contact for

Defendant, was directed towards Sun Edison LLC and consolidated invoices dating back to

August 2015 (the “SunE LLC Consolidated Invoice”). See Ex. J.

               41.    At 4:30 PM, Adam Brennaman forwarded to KY Chow the two Reissued

and Consolidated Invoices from Defendant, stating that “I believe these should be compliant with

OCBC criteria.” Ex. K.

               42.    Later that evening, McClees emailed the Orrick Partner and requested that

the Orrick Partner execute a credit memo forgiving all of aged invoices that would be satisfied

by the Intentionally Fraudulent Transfers, and attached a draft credit memo for the Orrick Partner

to review and execute. See Ex. L. Later that evening, the Orrick Partner emailed McClees an

executed version of the credit memo. See Exs. L, M.

               43.    On January 22, 2016, KY Chow, on behalf of SPS, submitted an invoice

financing application to OCBC, attaching the SunE LLC Consolidated Invoice. See Ex. N.




                                                12
                 44.      On January 22, 2016, the Orrick Partner emailed McClees and confirmed

receipt of the 1/22/16 Intentionally Fraudulent Transfer. See Ex. O. McClees then forwarded

this email to a number of SUNE and SPS employees, along with the executed credit memo. Id.

                 45.      On January 26, 2016, KY Chow, on behalf of SPS, submitted an invoice

financing application to OCBC, attached an edited version of the SunE Utility Consolidated

Invoice. See Ex. P. 3 Later that day, OCBC approved a Loan from the OCBC Line of Credit in

satisfaction of the SunE Utility Consolidated Invoice.

                 46.      During the course of this proceeding, Plaintiff may learn (through

discovery or otherwise) of additional transfers of an interest of the Debtors in property made to

Defendant that may be recoverable under sections 547 or 548 of the Bankruptcy Code, including

any transfers of an interest of the Debtors in property made to Defendant during the ninety (90)

days preceding the Petition Date. It is Plaintiff’s intention to avoid and recover all such transfers

made by the Debtors. Plaintiff reserves the right to amend this original complaint to include:

(i) further information regarding the Transfer(s); (ii) additional transfers; (iii) modifications of

and/or revision to Defendant’s name; (iv) additional defendants; and /or (v) additional causes of

action (collectively, the “Amendments”), that may become known to Plaintiff at any time during

this adversary proceeding, through formal discovery or otherwise, and for the Amendments to

relate back to this original complaint.




3
    The only change was the addition of the phrase “Due upon receipt” to the face of the invoice. Compare Ex. I
    with Ex. P.


                                                       13
                                    CLAIMS FOR RELIEF

                               FIRST CAUSE OF ACTION
                     (Avoidance and Recovery of Preferential Transfers)

               47.    Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               48.    On or within the ninety (90) days preceding the Petition Date, the Debtors,

as more particularly set forth on Exhibit A attached hereto, made, or caused to be made, one or

more transfers to or for the benefit of Defendant, which transfers are listed on Exhibit A attached

hereto and incorporated herein by reference (the “Preference Transfers”).

               49.    Each of the Preference Transfers was comprised of an interest in property

of the Debtor identified as “Transferor” on Exhibit A.

               50.    During the ninety days (90) preceding the Petition Date, Defendant was a

creditor at the time of each Preference Transfer by virtue of supplying goods and/or services for

which the Transferor was obligated to pay following delivery.

               51.    The Transferor made, or caused to be made, the Preference Transfers for,

or on account of, antecedent debt(s) owed by the Transferor before such Preference Transfers

were made.

               52.    The Preference Transfers were made while the Transferor was insolvent.

               53.    The Preference Transfers enabled Defendant to receive more than

Defendant would receive if: (a) the Transferor’s bankruptcy case were administered under

chapter 7 of the Bankruptcy Code; (b) the Preference Transfers had not been made; and

(c) Defendant received payment of such debt to the extent provided by the provisions of the

Bankruptcy Code.




                                                14
               54.      Interest on the Preference Transfers has accrued and continues to accrue

from the date each of the Preference Transfers was made.

               55.      Defendant was the initial transferee of the Preference Transfers, or the

entity for whose benefit the Preference Transfers were made, or was the immediate or mediate

transferee of the initial transferee receiving the Preference Transfers.

               56.      The Preference Transfers, to the extent they are avoided pursuant to

section 547(b) of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                                SECOND CAUSE OF ACTION
                    (Avoidance and Recovery of 90-Day Fraudulent Transfers)

               57.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               58.      Plaintiff pleads in the alternative that one or more of the transfers as

identified on Exhibit A were not on account of antecedent debt owed by the Debtor that made

such transfers (such transfers, the “90-Day Fraudulent Transfers”).

               59.      Each of the 90-Day Fraudulent Transfers was comprised of an interest in

property of the Debtor identified as “Transferor” on Exhibit A.

               60.      The Transferor made the 90-Day Fraudulent Transfers for services

provided to a third party and failed to receive reasonably equivalent value in exchange for such

90-Day Fraudulent Transfers; and

               a.       The Transferor was insolvent on the dates that the 90-Day Fraudulent

                        Transfers were made or became insolvent as a result of the 90-Day

                        Fraudulent Transfers; or




                                                   15
               b.     The Transferor engaged in business or a transaction, or were about to

                      engage in business or a transition, for which any property remaining with

                      the Transferor was an unreasonably small capital; or

               c.     The Transferor intended to incur, or believed that it would incur, debts that

                      would be beyond the Transferor’s ability to pay as such debts matured.

               61.    The 90-Day Fraudulent Transfers were made to or for the benefit of

Defendant within one year prior to the Petition Date.

               62.    The 90-Day Fraudulent Transfers, to the extent they are avoided pursuant

to section 548 of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                              THIRD CAUSE OF ACTION
               (Avoidance and Recovery of Additional Fraudulent Transfers)

               63.    Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               64.    The transfers identified on Exhibit B were not on account of antecedent

debt owed by the Debtor that made such transfers (such transfers, the “Additional Fraudulent

Transfers”).

               65.    Each of the Additional Fraudulent Transfers was comprised of an interest

in property of the Debtor identified as “Transferor” on Exhibit B.

               66.    The Transferor made the Additional Fraudulent Transfers for services

provided to a third party and failed to receive reasonably equivalent value in exchange for such

Additional Fraudulent Transfers; and




                                                16
               a.     The Transferor was insolvent on the dates that the Additional Fraudulent

                      Transfers were made or became insolvent as a result of the Additional

                      Fraudulent Transfers; or

               b.     The Transferor engaged in business or a transaction, or were about to

                      engage in business or a transition, for which any property remaining with

                      the Transferor was an unreasonably small capital; or

               c.     The Transferor intended to incur, or believed that it would incur, debts that

                      would be beyond the Transferor’s ability to pay as such debts matured.

               67.    The Additional Fraudulent Transfers were made to or for the benefit of

Defendant within the one year prior to the Petition Date.

               68.    The Additional Fraudulent Transfers, to the extent they are avoided

pursuant to section 548 of the Bankruptcy Code, may be recovered by Plaintiff pursuant to

section 550(a)(1) of the Bankruptcy Code.

                             FOURTH CAUSE OF ACTION
               (Avoidance and Recovery of Intentional Fraudulent Transfers)

               69.    Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               70.    SPS made the Intentional Fraudulent Transfers (together with the

Preference Transfers, the 90-Day Fraudulent Transfers, and the Additional Fraudulent Transfers,

the “Transfers”) to Defendant as described on Exhibit A.

               71.    The Intentional Fraudulent Transfers were comprised of an interest of SPS

in property.

               72.    The Intentional Fraudulent Transfers were made to or for the benefit of

Defendant within the one year prior to the Petition Date.



                                                 17
               73.        The Intentional Fraudulent Transfers were made by SPS with the intent to

hinder, delay or defraud SPS’s creditors (including OCBC), to whom SPS was or became

indebted on or after the date of such transfer was made.

               74.        Defendant knowingly or with willful blindness assisted SUNE and SPS in

misleading and inducing OCBC to approve Loans in satisfaction of Defendant’s invoices, which

were aged and otherwise non-compliant with OCBC’s 30-Day Requirement.

               75.        The Intentional Fraudulent Transfers, to the extent they are avoided

pursuant to section 548 of the Bankruptcy Code, may be recovered by Plaintiff from Defendant

pursuant to section 550(a)(1) of the Bankruptcy Code.

                                    FIFTH CAUSE OF ACTION
                                      (Disallowance of Claims)

               76.        Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               77.        Defendant is the recipient of the Transfers, which are recoverable pursuant

to sections 547, 548 and 550 of the Bankruptcy Code, and Defendant has not returned the

Transfers to Plaintiff.

               78.        Based upon the foregoing and pursuant to section 502(d) of the

Bankruptcy Code, the claims, if any, asserted by Defendant against the Debtors (collectively, the

“Claims”) must be disallowed since Defendant has not paid or surrendered the Transfers to

Plaintiff.

                WHEREFORE, Plaintiff prays that the Court enter a judgment against Defendant:

                a.        On Plaintiff’s First Cause of Action, in favor of Plaintiff and against

Defendant in an amount not less than the amount of the Preference Transfers, plus interest from

the date of such Preference Transfers until full payment is made to Plaintiff, together with the



                                                   18
costs and expenses of this action, including, without limitation, attorneys’ fees; and directing

Defendant to turnover such sum to Plaintiff pursuant to sections 547(b) and 550(a) of the

Bankruptcy Code;

               b.      On Plaintiff’s Second Cause of Action, in favor of Plaintiff and against

Defendant in an amount not less than the amount of the 90-Day Fraudulent Transfers, plus

interest from the date of such 90-Day Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendant to turnover such sum to Plaintiff pursuant to sections

548(a)(1)(B) and 550(a) of the Bankruptcy Code;

               c.      On Plaintiff’s Third Cause of Action, in favor of Plaintiff and against

Defendant in an amount not less than the amount of the Additional Fraudulent Transfers, plus

interest from the date of such Additional Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendant to turnover such sum to Plaintiff pursuant to sections

548(a)(1)(B) and 550(a) of the Bankruptcy Code;

               d.      On Plaintiff’s Fourth Cause of Action, in favor of Plaintiff and against

Defendant in an amount not less than the amount of the Intentional Fraudulent Transfers, plus

interest from the date of such Intentionally Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendants to turnover such sum to Plaintiff pursuant to sections

548(a)(1)(A) and 550(a) of the Bankruptcy Code;




                                                 19
               e.      On Plaintiff’s Fifth Cause of Action, in favor of Plaintiff and against

Defendant disallowing the Claims pursuant to section 502(d) of the Bankruptcy Code unless and

until Defendant returns the Transfers to Plaintiff; and

               f.      Granting such other and further relief as the Court may deem just and

proper.


Dated: New York, New York
       March 29, 2019

                                              COLE SCHOTZ P.C.


                                              /s/ David R. Hurst
                                              David R. Hurst
                                              Daniel F.X. Geoghan
                                              1325 Avenue of the Americas
                                              19th Floor
                                              New York, New York 10019
                                              Telephone: (212) 752-8000
                                              Facsimile: (212) 752-8393

                                              Counsel to the SunEdison Litigation Trust




                                                 20
EXHIBIT A
Debtors:             SunEdison, Inc., et al.
Case No.:            16-10992 (SMB)                                                EXHIBIT A
Bankruptcy Court:    Southern District of New York
Preference Period:   1/22/16 to 4/20/16
                                                                                    Invoice      Invoice         Invoice      Payment        Payment           Payment
              Transferee                               Transferor
                                                                                     Date        Number         Amount          Date         Number            Amount
Orrick, Herrington & Sutcliffe LLP       SunEdison Products Singapore Pte. Ltd.    8/17/2015     1545869    $     50,958.74   1/22/2016   IF5TF61013553   $      50,958.74
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015     1545881    $     33,763.90   1/22/2016   IF5TF61013553   $      33,763.90
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552219    $        627.10   1/22/2016   IF5TF61013553   $         627.10
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552221    $        393.60   1/22/2016   IF5TF61013553   $         393.60
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552222    $     29,183.69   1/22/2016   IF5TF61013553   $      29,183.69
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552318    $     13,623.69   1/22/2016   IF5TF61013553   $      13,623.69
                                         SunEdison Products Singapore Pte. Ltd.   10/21/2015     1557020    $      1,768.90   1/22/2016   IF5TF61013553   $       1,768.90
                                         SunEdison Products Singapore Pte. Ltd.   10/21/2015     1557028    $     10,717.43   1/22/2016   IF5TF61013553   $      10,717.43
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562249    $      3,344.78   1/22/2016   IF5TF61013553   $       3,344.78
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562250    $        810.26   1/22/2016   IF5TF61013553   $         810.26
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015      166482    $      1,261.74   1/22/2016   IF5TF61013553   $       1,261.74
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566978    $     33,321.55   1/22/2016   IF5TF61013553   $      33,321.55
                                         SunEdison Products Singapore Pte. Ltd.   12/17/2015     1567234    $      6,164.76   1/22/2016   IF5TF61013553   $       6,164.76
                                         SunEdison Products Singapore Pte. Ltd.    7/23/2015     1542333    $      9,550.57   1/26/2016   IF5TF61015368   $       9,550.57
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015     1545900    $     14,822.36   1/26/2016   IF5TF61015368   $      14,822.36
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015     1545899    $     18,538.59   1/26/2016   IF5TF61015368   $      18,538.59
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015     1545903    $      1,227.95   1/26/2016   IF5TF61015368   $       1,227.95
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015     1545905    $     45,289.65   1/26/2016   IF5TF61015368   $      45,289.65
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015     1545909    $      3,119.09   1/26/2016   IF5TF61015368   $       3,119.09
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015    1545912A    $     16,510.10   1/26/2016   IF5TF61015368   $      16,510.10
                                         SunEdison Products Singapore Pte. Ltd.    8/17/2015    1545912B    $     33,020.21   1/26/2016   IF5TF61015368   $      33,020.21
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552331    $      5,398.47   1/26/2016   IF5TF61015368   $       5,398.47
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552326    $     59,752.35   1/26/2016   IF5TF61015368   $      59,752.35
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552329    $     22,472.51   1/26/2016   IF5TF61015368   $      22,472.51
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552328    $     41,187.47   1/26/2016   IF5TF61015368   $      41,187.47
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015     1552240    $     33,952.53   1/26/2016   IF5TF61015368   $      33,952.53
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015    1552254A    $     40,420.14   1/26/2016   IF5TF61015368   $      40,420.14
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015    1552254B    $     80,040.29   1/26/2016   IF5TF61015368   $      80,040.29
                                         SunEdison Products Singapore Pte. Ltd.    9/28/2015   1552254B-1   $        800.01   1/26/2016   IF5TF61015368   $         800.01
                                         SunEdison Products Singapore Pte. Ltd.   10/21/2015     1557029    $     68,739.59   1/26/2016   IF5TF61015368   $      68,739.59
                                         SunEdison Products Singapore Pte. Ltd.   10/21/2015     1557026    $   111,021.94    1/26/2016   IF5TF61015368   $     111,021.94
                                         SunEdison Products Singapore Pte. Ltd.   10/21/2015     1557023    $   135,463.15    1/26/2016   IF5TF61015368   $     135,463.15
                                         SunEdison Products Singapore Pte. Ltd.   10/21/2015     1557027    $     95,592.96   1/26/2016   IF5TF61015368   $      95,592.96
                                         SunEdison Products Singapore Pte. Ltd.   10/21/2015    1557027A    $   191,185.92    1/26/2016   IF5TF61015368   $     191,185.92
                                         SunEdison Products Singapore Pte. Ltd.   10/28/2015     1557030    $      2,348.07   1/26/2016   IF5TF61015368   $       2,348.07
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562248    $      8,819.54   1/26/2016   IF5TF61015368   $       8,819.54
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562247    $      5,853.60   1/26/2016   IF5TF61015368   $       5,853.60
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562259    $      6,088.50   1/26/2016   IF5TF61015368   $       6,088.50
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562255    $        366.95   1/26/2016   IF5TF61015368   $         366.95
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562245    $     96,455.21   1/26/2016   IF5TF61015368   $      96,455.21
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562246    $   198,587.28    1/26/2016   IF5TF61015368   $     198,587.28
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562254    $     18,255.66   1/26/2016   IF5TF61015368   $      18,255.66
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562258    $     11,140.94   1/26/2016   IF5TF61015368   $      11,140.94
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562256    $      2,862.21   1/26/2016   IF5TF61015368   $       2,862.21
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562253    $      1,538.94   1/26/2016   IF5TF61015368   $       1,538.94
                                         SunEdison Products Singapore Pte. Ltd.   11/19/2015     1562243    $     14,035.74   1/26/2016   IF5TF61015368   $      14,035.74
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566982    $     12,152.40   1/26/2016   IF5TF61015368   $      12,152.40
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566984    $     13,007.25   1/26/2016   IF5TF61015368   $      13,007.25
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566983    $     23,928.44   1/26/2016   IF5TF61015368   $      23,928.44
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566985    $        608.85   1/26/2016   IF5TF61015368   $         608.85
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566981    $     18,647.62   1/26/2016   IF5TF61015368   $      18,647.62
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1564327    $     87,275.08   1/26/2016   IF5TF61015368   $      87,275.08
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1567236    $     29,870.39   1/26/2016   IF5TF61015368   $      29,870.39
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566989    $     93,578.03   1/26/2016   IF5TF61015368   $      93,578.03
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015    1566989A    $   187,156.07    1/26/2016   IF5TF61015368   $     187,156.07
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015     1566990    $     79,702.67   1/26/2016   IF5TF61015368   $      79,702.67
                                         SunEdison Products Singapore Pte. Ltd.   12/15/2015    1566990A    $   159,405.36    1/26/2016   IF5TF61015368   $     159,405.36
                                                                                                                                                          $   2,285,730.79
EXHIBIT B
Debtors:                      SunEdison, Inc., et al.
Case No.:                     16‐10992 (SMB)                 EXHIBIT B
Bankruptcy Court:     Southern District of New York

                                                         Invoice    Invoice    Invoice    Payment  Payment  Payment 
             Transferee                  Transferor
                                                           Date     Number    Amount        Date   Number     Amount
Orrick, Herrington & Sutcliffe LLP    SunEdison, Inc.   7/23/2015   1542342 $  57,706.21 9/8/2015    ACH    $  57,706.21
                                      SunEdison, Inc.   6/17/2015   1536494 $    5,178.30 9/8/2015   ACH    $    5,178.30
                                                                                                            $  62,884.51
EXHIBIT C
To:        Karleen Stern[KStern@sunedison.com]
Cc:        Tait Nielsen[TNielsen@sunedison.com]; Sujay Parikh[sparikh@sunedison.com]; Joyce Chang[jchang@sunedison.com]
From:      Francisco Luna
Sent:      Tue 12/15/2015 3:43:09 PM
Subject:   RE: Orrick - SunEd projects

 OK. Thanks.
  
 From: Karleen Stern
 Sent: Tuesday, December 15, 2015 4:42 PM
 To: Francisco Luna
 Cc: Tait Nielsen; Sujay Parikh; Joyce Chang
 Subject: RE: Orrick - SunEd projects
  
 The projects below are “critical” in that they are fast-tracked or near closing.  It is my understanding they are pens down on all
 SunEd work right now.
  
 From: Francisco Luna
 Sent: Tuesday, December 15, 2015 1:33 PM
 To: Karleen Stern
 Cc: Tait Nielsen; Sujay Parikh; Joyce Chang
 Subject: RE: Orrick - SunEd projects
  
 Hi Karleen,
  
 In your conversation with Orrick, did they happen to mention whether Rocksprings is included in item 4 of their email. In other
 words, will they keep working on the Rocksprings project financings or are they pencils down on this transaction as well?  If they
 did not specifically raise, is it OK for us to follow up with Orrick directly?
  
  
 Francisco Luna
 Senior Counsel
 Global Structured and Project Finance
  
 Direct: (240) 762-7932
 Mobile: (301) 204-7218
 Email: fluna@sunedison.com
  
 SunEdison
 7550 Wisconsin Ave., 9th Floor
 Bethesda, MD 20814
 www.sunedison.com
  




  
  
  
 From: Karleen Stern
 Sent: Tuesday, December 15, 2015 3:27 PM
 To: Luis Velez; Aaron MacQueen; Charles Spiliotis; Brett Martino; Tanya Willacy; Rafael Dobrzynski; Jennifer Lootens; Peter Keel;
 Paul Gaynor; Alicia Barton; Bill Nguyen; Hy Martin; Vanessa Kwong; Dane Peacock; Michael Alvarez; Jason Frooshani; Sujay Parikh;
 Joyce Chang; Marco McClees; Francisco Luna; Kamran Idrees; Patrick Kay; Martin Truong; Vanessa Kwong; Jeremy Avenier; Ashish
 Tulsyan; Arthur J. Snell; Euan McNair
 Subject: FW: Orrick - SunEd projects
  
 All:
  
 I just talked to   at Orrick.  While they did received payment from TERP, they did not receive payment from SunEdison for any
 invoices in NA UTL or C&I.  As of today, they are pens down  on all work for SunEdison, including the below critical projects (as well
 as other, less urgent projects) until they receive payment.
  
 Please contact me to discuss how to proceed in light of this development, as well as how to manage the communication with our
counter-parties and their counsel.
 
Karleen
 
Karleen O'Connor Stern
Regional General Counsel – Global Utility
44 Montgomery Street  | Suite 2200 | San Francisco, CA 94104
415-229-8863 O  |  415-691-1322 C |  415-723-7304 F
email: KStern@sunedison.com
www.sunedison.com
 




 
 
 
From:                [mailto:        orrick.com]
Sent: Tuesday, December 15, 2015 11:12 AM
To: Karleen Stern
Subject: Orrick - SunEd projects
 
Karleen,  As just discussed, below is a brief listing of a few of the larger critical pace projects on which Orrick is
working for SunEd.
 
   1.    Sale of two utility scale Beacon Projects
   2.    Sale of two utility scale Mt. Signal solar projects
   3.    Sale of 4 portfolios of DG projects
   4.    Tax equity, construction and term financing of multiple projects (including Buckthorn, Castle Gap and
         Hawaii)
   5.    Development work necessary to achieve CPs for sale of Mt. Signal projects.
 
Let me know if any questions.  
 

 




ORRICK, HERRINGTON & SUTCLIFFE LLP


Office 1: 415.773.5570
Office 2:  415.925.9243
Mobile: 415.730.6610
           orrick.com   -  bio • vcard




 
 

 

NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you received this e-

mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and

please delete this message from your system. Thank you in advance for your cooperation.



For more information about Orrick, please visit http://www.orrick.com.
EXHIBIT D
To:       Ignacio Redondo[IRedondo@sunedison.com]
From:     KY Chow
Sent:     Tue 1/12/2016 1:14:08 AM
Subject: RE: Invoices            and Orrick
Invoice Summary R.xlsx

 Nacio
  
 I reviewed and matched up the list of invoices in the Excel files to the actual invoices. 
 1.       All invoices are overdue (payment term:  Due upon receipt)
 2.       2 invoices per Excel file have different amounts from actual invoices (highlighted in red font)
 3.       2 minor invoices are billed to SE LLC and the rest to SE Utiliy
  
 My proposal is
 A.      Request vendor to consolidate all invoices into one invoice and all Service Reports into one
 B.      Date the invoice and service report using the latest invoice date:  11/19/2015.
 C.      Change payment term to 30 days (due on 12/19/2015 which is less than 30 days old).
 D.      Internally, we apportion the amounts to SE LLC and SE Utility.  Alternatively, exclude invoices to SE LLC and pay in cash.
  
  
 Thanks
 KY Chow
  65 – 6681 9326
  
  
  
  
  
  
  
 From: Ignacio Redondo
 Sent: 12 January, 2016 1:28 PM
 To: KY Chow
 Subject: Fwd: Invoices               and Orrick
  
 This is the Orrick piece

 Sent from my iPhone
 Begin forwarded message:

        From: Jennifer Chapman <JaChapman@sunedison.com>
        Date: January 11, 2016 at 7:20:53 PM PST
        To: Karleen Stern <KStern@sunedison.com>, Peter Keel <PKeel@sunedison.com>
        Cc: Ignacio Redondo <IRedondo@sunedison.com>, Zach Groves <zgroves@sunedison.com>, Hemant Gandhi
        <hgandhi@sunedison.com>, Jeremy Avenier <JAvenier@terraform.com>, Wren Wescoatt
        <WWescoatt@sunedison.com>, Jay Piercy <JPiercy@sunedison.com>, Eric Barnhart <EBarnhart@sunedison.com>
        Subject: RE: Invoices           and Orrick

        Hi
         
        Attached please find Orrick invoices and summary of payable due.
        Karleen this is what we have processed in Great Plains.
        Wire instructions on invoice.
         
        Thanks
        Jen
         
         
        From: Karleen Stern [mailto:KStern@sunedison.com]
Sent: Monday, January 11, 2016 10:14 PM
To: Pete Keel
Cc: Ignacio Redondo; Zach Groves; Hemant Gandhi; Jeremy Avenier; Wren Wescoatt; Jay Piercy; Eric Barnhart;
Jennifer A. Chapman
Subject: Re: Invoices           and Orrick
 
Will revert shortly 

Sent from my iPhone
On Jan 11, 2016, at 6:44 PM, Pete Keel <PKeel@sunedison.com> wrote:

       Wren, Jay, Karleen, Eric, need a hand with a quick turnaround please:
        
       Wren, could you please send Hawaii Invoices?
        
       Jay, send     invoice?
        
       Karleen, send Orrick?
        
       And Eric, send         ?
        
       Just send to this group.  Nacho is processing with Singapore bank so he needs tonight if we are
       going to pay tomorrow.  Thanks.    
        
       From: Ignacio Redondo [mailto:IRedondo@sunedison.com]
       Sent: Monday, January 11, 2016 9:14 PM
       To: Pete Keel
       Cc: Zach Groves; Hemant Gandhi; Jeremy Avenier
       Subject: RE: Invoices           and Orrick
       Importance: High
        
       Pete,
        
       I cant wait anymore. I know it is late there, but I need to have the invoices right away, otherwise I will not be able
       to process by Thursday, I need to go through their approval process and need to make sure they use the day (it is
       already Tuesday morning in Singapore) to process and approve… Please send within the next hour.
        
       Thanks
        
       From: Ignacio Redondo
       Sent: Monday, January 11, 2016 11:47 AM
       To: Peter Keel
       Cc: Zach Groves; Hemant Gandhi; Jeremy Avenier
       Subject: RE: Invoices           and Orrick
        
       Not yet. I have not received the invoices. Important to send to Singapore in the next three hours before they wake up
       .Once I get them, I will let you know whether we need to have them reissued or not.
        
       Best
        
       From: Peter Keel [mailto:PKeel@sunedison.com]
       Sent: Monday, January 11, 2016 11:33 AM
       To: Ignacio Redondo
       Cc: Zach Groves; Hemant Gandhi; Jeremy Avenier
       Subject: RE: Invoices           and Orrick
        
       Do you have what you need?
        
       From: Ignacio Redondo [mailto:IRedondo@sunedison.com]
       Sent: Sunday, January 10, 2016 8:37 PM
       To: Pete Keel
       Cc: Zach Groves; Hemant Gandhi; Jeremy Avenier
Subject: Invoices                and Orrick
 
Pete,
 
Need urgently the invoices from the three vendors. My understanding is we should be paying $24 M to       $23 M to
        and roughly $1.9 M to Orrick. Need to have the invoices asap to start working with OCBC and, once we get
them, in case they are more than 30 days overdue, we will most likely need to reissue them… Please tell someone
from your team to send them and we will take it from there.
 
Best
 
Ignacio Redondo
CFO Solar Materials
 
Mobile: + 1  (650) 670 53 94
Email: iredondo@sunedison.com
 
SunEdison
600 Clipper Drive
Belmont, CA
94002
www.sunedison.com
 

<image001.jpg>
 
EXHIBIT E
To:             Ignacio Redondo[IRedondo@sunedison.com]
Cc:             Zach Groves[zgroves@sunedison.com]
From:           KY Chow
Sent:           Tue 1/12/2016 9:54:04 PM
Subject:        RE: List of vendors / amounts

 Nacio – I suggest that Adam or Doug be assigned to help coordinate and compile the invoices.  Due to time zones, they can resolve
 and clarify any issues with the AP teams of the other SE Inc subsidiaries instantly.
  
 I have not receive any listing (per table below) from the AP teams or Ashish; without which I am not able to seek pre-approval from
 OCBC.
  
 On the OCBC side, I have applied pressure on them to be as flexible as UOB.
  
  
     SUMMARY PAYMENT LIST
                                                                                                                                        
      

         Item              Paid by                         Paid to                     Invoice #   Invoice Date   Payment Due Date

          1      NVT (full name)                 (full name)                                                       

                                                                                                                   

                                                                                                                   

                                                                                                                   

                 SUB-TOTAL                                                                                                 


          2       NVT (full name)            Orrick, Herrington & Sutcliffe, LLP                                   

                                                                                                                   

                                                                                                                   

                                                                                                                   

                                                                                                                   

                 SUB-TOTAL                                                                                                 


  
  
  
  
 Thanks
 KY Chow
  65 – 6681 9326
  
  
  
  
  
 
 
From: Denzil Thies
Sent: 13 January, 2016 10:38 AM
To: Ignacio Redondo; Rajiv Krishnan; KY Chow
Cc: Zach Groves; Hemant Gandhi
Subject: RE: List of vendors / amounts
 
Rajiv – we need       to be paid tomorrow or else they won’t mobilize in time for us.   Can you have them processed outside of
this?
 
January inflows at stake.
 
    -          Denzil
 
From: Ignacio Redondo
Sent: Tuesday, January 12, 2016 6:34 PM
To: Rajiv Krishnan; KY Chow
Cc: Denzil Thies; Zach Groves; Hemant Gandhi
Subject: RE: List of vendors / amounts
 
The criteria is basically is less than 30 days overdue…. Need to have some guidance today, otherwise payment on Friday will be really
challenging…
 
 
 
From: Rajiv Krishnan
Sent: Tuesday, January 12, 2016 6:33 PM
To: Ignacio Redondo; KY Chow
Cc: Denzil Thies; Zach Groves; Hemant Gandhi
Subject: RE: List of vendors / amounts
 
Nacho/Ky,
 
What are the criteria for OCBC approval…?  If we know the criteria, we can make selective calls to those vendors tomorrow and get
back to you on who are willing to work with us.  Thx.
 
Best,
 
Rajiv
 
From: Ignacio Redondo
Sent: Tuesday, January 12, 2016 6:11 PM
To: KY Chow
Cc: Rajiv Krishnan; Denzil Thies; Zach Groves; Hemant Gandhi
Subject: List of vendors / amounts
 
As agreed, please send the list of vendors with potential payment from OCBC tonight. With that list, KY can start getting approval from the bank.
The file needs to have:
 
    1.     Complete vendor name
    2.     Complete Group company name who is paying the invoices
    3.     Amount
 
Please make sure the ones you send are the ones you will be able to amend tomorrow quickly so that we can send to KY before he wakes up
tomorrow and they have 1.5 days to go through the invoices. The detail described on items 1 to 3 we need to day so that we can these vendors and
companies approved. Let me know if any doubts.
 
Best
 
Ignacio Redondo
CFO Solar Materials
 
Mobile: + 1  (650) 670 53 94
Email: iredondo@sunedison.com
 
SunEdison
600 Clipper Drive
Belmont, CA
94002
www.sunedison.com
 




 
EXHIBIT F
To:       Zach Groves[zgroves@sunedison.com]
Cc:       Hemant Gandhi[hgandhi@sunedison.com]; Chad Keeven[ckeeven@sunedison.com]; Ashish
Tulsyan[ATulsyan@sunedison.com]
From:     Adam Brennaman
Sent:     Thur 1/14/2016 6:09:08 PM
Subject: RE: OCBC final

 Hi Zach,
  
 Per the table that Chad provided me today, we will have to have almost all of the Orrick invoices reissued in order to show a
 revised due date of Dec. 20 or later.  Who is the best person to contact in order to have this completed?  Is there someone working
 or in contact with Orrick directly?
  
 Thanks,
  
 Adam
  
 From: Chad Keeven
 Sent: Thursday, January 14, 2016 3:31 PM
 To: Adam Brennaman
 Subject: FW: OCBC final
 Importance: High
  
  
  
  
 From: Chad Keeven
 Sent: Thursday, January 14, 2016 11:48 AM
 To: Ashish Tulsyan
 Cc: Hemant Gandhi; Duane Grant
 Subject: RE: OCBC final
 Importance: High
  
 Ashish—attached. As discussed, we have no open AP for        but Orrick’s information is attached in full. Invoice and Due Dates on
 this schedule do not reflect any renegotiated terms. Thanks, Chad
  
  
 From: Ashish Tulsyan
 Sent: Thursday, January 14, 2016 10:54 AM
 To: Duane Grant; Chad Keeven
 Cc: Hemant Gandhi
 Subject: RE: OCBC final
  
 This is one time.. however we might need more vendors with this information ..
  
 This should be done ASAP, and then Singapore team will work on it to get this paid by today their time
  
 With regards,
 Ashish
  
 From: Duane Grant
 Sent: Thursday, January 14, 2016 10:52 AM
 To: Ashish Tulsyan; Chad Keeven
 Cc: Hemant Gandhi
 Subject: RE: OCBC final
  
 What is the timing of this?  Is this deal related or simply a regular request.  Will be talking with Chad shortly.
  
 Duane
  
 From: Ashish Tulsyan
Sent: Thursday, January 14, 2016 10:42 AM
To: Chad Keeven
Cc: Duane Grant; Hemant Gandhi
Subject: FW: OCBC final
 
Chad,
 
Can you please share the updated excel for below information asap
 
With regards,
Ashish
 
From: KY Chow
Sent: Monday, January 11, 2016 11:47 PM
To: Ashish Tulsyan; Clarrissa Lim
Cc: Zach Groves; Hemant Gandhi; Ignacio Redondo
Subject: RE: OCBC final
 
Ashish – please get the AP teams (for NVT, SE Inc & SE Chile) to complete the table below.
 
1.       Invoices with due dates older than 30 days are not allowed *1
2.       Full bank details of vendors must be provided accurately.
3.       Invoices and transport docs must be provided. 
 
*1 – please work with vendors to amend payment terms (eg. invoice date: 11/5/15, term: 30 days, payment due: 12/5/15 – change
term to 60 days, new due date: 1/4/16).
 
Clarrissa – please provide similar info for SPS.
 
If payment to         is $30.9, the balance is $2.6M.
 
    SUMMARY PAYMENT LIST
                                                                                                                                  
     

        Item              Paid by                      Paid to                     Invoice #   Invoice Date   Payment Due Date

         1      NVT (full name)              (full name)                                                       

                                                                                                               

                                                                                                               

                                                                                                               

                SUB-TOTAL                                                                                             


         2       NVT (full name)         Orrick, Herrington & Sutcliffe, LLP                                   

                                                                                                               

                                                                                                               

                                                                                                               

                                                                                                               
                  SUB-TOTAL                                                                                                           


 
 
             Paid by          Paid to                                                      Initial                 Amended

        1    SPS                                                    , China                        26.0                  26.0

        2    SPS                                                                                   19.0                  19.0

        3    SPS                                                          , China                    4.2                   4.2

        4    SPS                                              , Korea                                5.2                   5.2

        5    SPS                                                                                     3.7                   3.7

             Sub-total                                                                             58.1                  58.1

                                                                                                                

        6    NVT                                                                                   24.0                  30.9

        7    NVT                                                                                   23.0         

        8    NVT              Orrick, Herrington & Sutcliffe, LLP                                    1.9                   1.9

        10   SE Inc                , USA                                                                                   4.5

        11   SE Inc                     , USA                                                                              1.0

        12   SE Inc                 , USA                                                                                  1.0

             Sub-total                                                                             48.9                  39.3

                                                                                                                

        13   SE Chile         various                                                                                    20.0

                                                                                                                

             Grand total                                                                         107.0                 117.4

 
 
Thanks
KY Chow
 65 – 6681 9326
 
 
 
 
 
 
 
From: Ashish Tulsyan
Sent: 12 January, 2016 11:04 AM
To: Ignacio Redondo; KY Chow
Cc: Zach Groves; Hemant Gandhi
Subject: RE: OCBC final
 
Nacho,
 
I will get AP team to work first thing on the invoice copy
 
With regards,
Ashish
 
From: Ignacio Redondo
Sent: Monday, January 11, 2016 9:00 PM
To: KY Chow
Cc: Zach Groves; Ashish Tulsyan
Subject: RE: OCBC final
 
Agree. Thanks for pushing.
 
Attached     invoices. Orrick will be send today too. For      .          and      , Ashish, can you help??? Ashish, it would be really important
to send to KY right away. One of the      invoices is more than 30 days overdue… Do we have to amend??
 
 
 
From: KY Chow
Sent: Monday, January 11, 2016 6:44 PM
To: Ignacio Redondo
Cc: Zach Groves
Subject: RE: OCBC final
 
Nacio – OCBC advised that with every changes, they need to revise and resubmit which will delay the approval.  Andy said he will
push for approval by end today.
 
For a full accurate list, we need the full name of the SE Inc’s entities and full names of the vendors.
 
1.               removed by you.
2.       SE Inc payment to TERP not allowed – inter-company.
 
When we submit the applications to OCBC, we need  the full bank details of the vendors.
 
I will call you later to discuss.
 




 
 
 
Thanks
KY Chow
 65 – 6681 9326
 
 
 
 
 
 
 
From: Ignacio Redondo
Sent: 12 January, 2016 10:16 AM
To: KY Chow
Cc: Zach Groves
Subject: OCBC final
Importance: High
 
KY,
 
Couple of things, first I would like to get an update on how everything is going with OCBC. Second, I would like to update the list of invoices.
is not going to be paid out of OCBC, so, besides from the Solar Materials vendors we will pay (which have not changed), we will pay the following:
 
     1.        $24 M, this has not changed
     2.     TERP: $6.2 M, this is a payment from SUNE Inc to TERP due under the MSA. I know this piece is tougher, but need to get it going.
     3.                                         : $4.5 M, from SUNE Inc to
     4.             : $1 M, from SUNE Inc to
     5.          :$ 1M from SUNE Inc to
 
I assume you already have the invoices for SM vendors. For         and the rest of the invoices listed here I should be able to give them to you today,
but please start the approval process for the new vendors / entities with OCBC.
 
When can we have their formal approval to vendors and entities?? I want to have it before we repay on Wednesday.
 
Thanks!!!
 
Ignacio Redondo
CFO Solar Materials
 
Mobile: + 1  (650) 670 53 94
Email: iredondo@sunedison.com
 
SunEdison
600 Clipper Drive
Belmont, CA
94002
www.sunedison.com
 




 
EXHIBIT G
To:        Ignacio Redondo[IRedondo@sunedison.com]
Cc:        Hemant Gandhi[hgandhi@sunedison.com]; Jeremy Avenier[JAvenier@terraform.com]
From:      Zach Groves
Sent:      Thur 1/21/2016 2:52:40 PM
Subject:   FW: Orrick

 Nacho – this is potentially delaying Castle Gap, Hawaii, and Buckthorn financial closings as Orrick has been pencils down for over a
 month.  This is getting so much noise at the top that we need to either make this work in the next 24 hours or just pay it and
 replace with another vendor.  Can you answer a simple question = can we ensure this happens tonight –OR- do you know of other
 invoices that we can replace Orrick with that will be easier to process?  Sorry to put you on the spot.  Thanks.
  
 From: Adam Brennaman
 Sent: Thursday, January 21, 2016 12:25 PM
 To: Marco McClees; Patrick Kay; Jennifer Chapman; Hemant Gandhi; Karleen Stern
 Cc: Adam Horwitz; Jeanne Nicole Zapanta; Zach Groves; Chad Keeven; Daniel Gore
 Subject: RE: Orrick
  
 Marco,
  
 After review of the invoices, they seem deficient based on the criteria set by OCBC.  For example, invoice 1542333 has a date of
 July 23, 2015 and is “Due Upon Receipt.”  OCBC will not accept any invoices that are more than 30 days past due.  Therefore, the
 invoice must be revised to indicate a due date within the last 30 days.
  
 Also, the currency must be explicitly stated on the invoice, rather than just the dollar sign.  Because $ is used for currencies other
 than USD, the currency must be made clear.
  
 Please let me know if you have any further questions.
  
 Thanks,
  
 Adam
  
 From: Marco McClees
 Sent: Thursday, January 21, 2016 10:08 AM
 To: Adam Brennaman; Patrick Kay; Jennifer Chapman; Hemant Gandhi; Karleen Stern
 Cc: Adam Horwitz; Jeanne Nicole Zapanta; Zach Groves; Chad Keeven; Daniel Gore
 Subject: RE: Orrick
 Importance: High
  
 Adam,
  
 Thank you for sending this.  I was looking over the invoices that you sent and I want to clarify what next steps are.  Are there
 deficiencies with these invoices that resulted in them not being paid yet or is it simply that no one filled out the table below?
  
 Looking through the list of criteria you sent, it looks like they have all been met other than a due date being written on the invoice
 but the four invoices you list below that have been processed and are being paid do not have this either.  Orrick is very upset with
 us right now and I need to be careful with having to back with them for any additional asks or reissuing invoices, etc. so I would
 appreciate if you can clarify exactly what needs to be done so these are not held up from payment any longer.
  
 I’m also happy to discuss over the phone if it’s easier.
  
 Thank you,
 Marco
  
 Marco McClees
 Assistant General Counsel
 Structured & Project Finance (Solar)
  
 Direct: (415) 229-8852
 Mobile: (415) 412-7405
 Email: mmcclees@sunedison.com
  
SunEdison
44 Montgomery St., Ste 2200
San Francisco, CA 94104
www.sunedison.com
 




 
From: Adam Brennaman
Sent: Thursday, January 21, 2016 9:29 AM
To: Patrick Kay; Jennifer Chapman; Hemant Gandhi; Karleen Stern; Marco McClees
Cc: Adam Horwitz; Jeanne Nicole Zapanta; Zach Groves; Chad Keeven; Daniel Gore
Subject: RE: Orrick
 
Patrick,
 
Attached are the invoices that must be revised using the below criteria:
 
1.       Provide a table (see below) listing the invoices and bank details so that correct amounts are paid to the correct a/c;
2.       Type of currency must be stated in all invoices
3.       All invoices must be in English
4.       Due date (or payment term) must be stated in all invoice.  Invoices with due dates exceeding 30 days not allowed.
5.       Description of goods/services must be clear.
6.       Swift code of beneficiary’s bank must be provided.
7.       Transport docs (Bill of Lading, Cargo Receipt, AWB, etc) or Service Reports must be provided (if applicable for goods)
 
    SUMMARY PAYMENT LIST
                                                                                                                       
     

        Item            Paid by                             Paid to                      Invoice #        Invoice         Payment Due
                                                                                                           Date              Date

         1      Example:  SunEdison, Inc.                                                                              

                                                                                                                       

                                                                                                                       

                                                                                                                       


                SUB-TOTAL                                                                                                          


 
Thus far, only the following invoices have been submitted to OCBC; I do not believe they have been paid yet, but should be paid
today:
 
    Invoice #          Invoice     Payment Due      Currency        Amount
                        Date            Date

                        ddmmyyyy

    1552220           11/19/2015 12/19/2015          USD              5,111.06

    1562244           11/19/2015 12/19/2015          USD              97,850.47

    1562251           11/19/2015 12/19/2015          USD              132.02
 1562252          11/19/2015 1/18/2016             USD           726.11

 
If you have any questions, please let me know.
 
Thanks,
 
Adam
From: Patrick Kay
Sent: Thursday, January 21, 2016 8:57 AM
To: Jennifer Chapman; Adam Brennaman; Hemant Gandhi; Karleen Stern; Marco McClees
Cc: Adam Horwitz; Jeanne Nicole Zapanta; Zach Groves; Chad Keeven; Daniel Gore
Subject: RE: Orrick
 
Looping in Hemant, Karleen and Marco.
 
Karleen is on PTO, and Marco will be able to help us on this issue.
 
 
Adam,
 
Please send this group the listing of what has already been paid to Orrick through OCBC and what you have in the system that
needs to be paid, but requires adjusted invoices.  Also, please provide to this group the specific OCBC criteria required for the
invoicing as well as turnaround time you expect once you receive the adjusted invoices.
 
Marco can help work with Orrick on the invoicing modifications.  Marco, can you also please cross-reference Adam’s list to yours to
make sure we’re capturing all invoices that need to be paid based on your information?
 
Thank you,
Patrick
 
 
 
 
 
From: Jennifer Chapman [mailto:JaChapman@sunedison.com]
Sent: Thursday, January 21, 2016 10:09 AM
To: Adam Brennaman; Patrick Kay
Cc: Adam Horwitz; Jeanne Nicole Zapanta; Zach Groves; Chad Keeven; Daniel Gore
Subject: RE: Orrick
 
Hi Adam
 
Karleen Stern would be the best person and has the relationship with the vendor.
 
Please see email chain that was going around January 12th from Karleen and I, provided all o/s payables.
 
Has anyone communicated to her the need to credit and rebill.  Also based on the last “consolidated file” does not appear to be
the entire population of payables. 
 
Might be worth 10 minute call with the Karleen to advise the lender requirements.  
 
Thanks
Jen
 
From: Adam Brennaman [mailto:cbrennaman@sunedison.com]
Sent: Wednesday, January 20, 2016 9:31 PM
To: Patrick Kay
Cc: Jennifer A. Chapman; Adam Horwitz; Nikki Zapanta; Zach Groves
Subject: Re: Orrick
 
Hi Patrick,
 
I'm not sure who has the relationship with the vendor. 
 
Jen - do you know who the right person may be?
 
Thanks,
 
Adam

Sent from my iPhone
On Jan 20, 2016, at 6:21 PM, Patrick Kay <pkay@sunedison.com> wrote:

      Thanks Adam.
       
      Who should we speak with in terms of getting you revised invoices?
       
       
       
      From: Adam Brennaman
      Sent: Wednesday, January 20, 2016 9:11 PM
      To: Patrick Kay
      Cc: Jennifer Chapman; Adam Horwitz; Jeanne Nicole Zapanta; Zach Groves
      Subject: Re: Orrick
       
      Hi Patrick,
       
      I expected approximately $100K to be paid last night. Since it was not processed last night, it should be processed
      tonight. Regarding the $1.1M invoices that needed to be revised, I haven't been given any revised invoices. Therefore,
      only the few invoices totaling $100K have been submitted. 
       
      Thanks,
       
      Adam

      Sent from my iPhone
      On Jan 20, 2016, at 6:05 PM, Patrick Kay <pkay@sunedison.com> wrote:

             Hi Adam,
              
             Looping you in on the discussion chain below.  I just spoke with Zach and he said that you’d be able to
             help us with a status update on Orrick payment through OCBC.  This payment was approved early last
             week and my understanding was that it was in process several days ago. However, as of today, we’ve
             been told they still haven’t received funds.  Can you please give us an update as soon as possible?
              
             Thanks,
             Patrick
              
              
              
              
              
              
              
             From: Jennifer Chapman [mailto:JaChapman@sunedison.com]
             Sent: Wednesday, January 20, 2016 2:37 PM
             To: Adam Horwitz; Jeanne Nicole Zapanta
Cc: Zach Groves; Patrick Kay
Subject: RE: Orrick
 
Patrick
 
You referring to the details that are being paid out of OCBC in Singapore?
 
Thanks
Jen
 
 
From: Adam Horwitz
Sent: Wednesday, January 20, 2016 2:11 PM
To: Nikki Zapanta
Cc: Zach Groves; Patrick Kay; Jennifer A. Chapman
Subject: RE: Orrick
 
Ok, thanks Nikki
 
From: Nikki Zapanta
Sent: Wednesday, January 20, 2016 1:13 PM
To: Adam Horwitz
Cc: Zach Groves; Patrick Kay; Jennifer A. Chapman
Subject: Re: Orrick
 
Haven't received corp funding for this yet.  Can ask about it on cash call today. 

Nikki Zapanta
On Jan 20, 2016, at 10:05 AM, "Adam Horwitz" <AHorwitz@sunedison.com> wrote:

      Have these guys been paid?  Orrick is telling us they still haven’t been.
       
      Thanks
      Adam
EXHIBIT H
To:      Marco McClees[mmcclees@sunedison.com]
From:
Sent:    Thur 1/21/2016 2:54:10 PM
Subject: RE: Invoice restatement
Sun Edison Utility Holdings, Inc..pdf
Sun Edison LLC.PDF

 The numbers did match. See attached and let me know if this is what you need, or any changes?
  




 ORRICK, HERRINGTON & SUTCLIFFE LLP


 tel 415.773.5570
 cell 415.730.6610
             Orrick.com

  
  
 From: Marco McClees [mailto:mmcclees@sunedison.com]
 Sent: Thursday, January 21, 2016 12:08 PM
 To:
 Subject: Invoice restatement
  
 Hi
  
 Here is what I was able to put together.  As noted I left off invoice numbers: 1552220, 1562244, 1562251, 1562252 because these
 should have been already wired to you today.
  
   Invoice Date               Invoice #        Invoice Amount

              July 23, 2015       1542333           $9,550.57

           August 17, 2015        1545899          $18,538.59

           August 17, 2015        1545900          $14,822.36

           August 17, 2015        1545903           $1,227.95

           August 17, 2015        1545905          $45,289.65

           August 17, 2015        1545909           $3,119.09

           August 17, 2015        1545912          $49,530.31

           August 17, 2015        1545881          $33,763.90

           August 17, 2015        1545869          $50,958.74

       September 28, 2015         1552318          $13,623.69

       September 28, 2015         1552222          $29,183.69

       September 28, 2015         1552221             $393.60

       September 28, 2015         1552240          $33,952.53

       September 28, 2015         1552254         $121,260.43
September 28, 2015   1552326    $59,752.35

September 28, 2015   1552328    $41,187.47

September 28, 2015   1552329    $22,472.51

September 28, 2015   1552331     $5,398.47

September 28, 2015   1552219      $627.10

  October 21, 2015   1557023   $135,463.15

  October 21, 2015   1557026   $111,021.94

  October 21, 2015   1557028    $10,717.43

  October 21, 2015   1557029    $68,739.59

  October 21, 2015   1557027   $286,778.88

  October 21, 2015   1557020     $1,768.90

  October 28, 2015   1557030     $2,348.07

November 19, 2015    1562249     $3,344.78

November 19, 2015    1562243    $14,035.74

November 19, 2015    1562245    $96,455.21

November 19, 2015    1562246   $198,587.29

November 19, 2015    1562247     $5,853.60

November 19, 2015    1562248     $8,819.54

November 18, 2015    1562250      $810.26

November 19, 2015    1562253     $1,538.94

November 19, 2015    1562254    $18,255.66

November 19, 2015    1562255      $366.95

November 19, 2015    1562256     $2,862.21

November 19, 2015    1562258    $11,140.94

November 19, 2015    1562259     $6,088.50

December 15, 2015    1566989   $280,734.10

December 15, 2015    1564327    $87,275.08

December 15, 2015    1566981    $18,647.62

December 15, 2015    1566982    $12,152.40
            December 15, 2015                1566983                 $23,928.44

            December 15, 2015                1566984                 $13,007.25

            December 15, 2015                1566990               $239,108.03

            December 15, 2015                1566985                     $608.85

            December 15, 2015                1567236                 $29,870.39

            December 15, 2015                1566482                  $1,261.74

            December 15, 2015                1566978                 $33,321.55

            December 17, 2015                1567234                  $6,164.76


    Total                                                        $2,285,730.79

 
 
Can you confirm this list matches your records and then send me the summary invoice we discussed?  Thanks,
Marco
 
Marco McClees
Assistant General Counsel
Structured & Project Finance (Solar)
 
Direct: (415) 229-8852
Mobile: (415) 412-7405
Email: mmcclees@sunedison.com
 
SunEdison
44 Montgomery St., Ste 2200
San Francisco, CA 94104
www.sunedison.com
 




 
 
Confidentiality Statement of SunEdison and its subsidiaries: The contents of this message, together with any attachments, are
intended only for the use of the individual or entity to which they are addressed and may contain information that is legally
privileged and confidential. If you are not the intended recipient, you are hereby notified that any dissemination, distribution,
or copying of this message, or any attachment, is strictly prohibited. If you have received this message in error, please notify
the original sender immediately by telephone or by return E-mail and delete this message, along with any attachments, from your
computer.
No Contract: Regardless of content, this email shall not operate to bind SunEdison or its subsidiaries to any purchase order or
contract unless pursuant to a written agreement signed by SunEdison or its subsidiaries expressly permitting the use of email for
such purpose.


 
NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you received this e-

mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and

please delete this message from your system. Thank you in advance for your cooperation.



For more information about Orrick, please visit http://www.orrick.com.
EXHIBIT I
SunEdison Utility Holdings, Inc.                                                               January 21, 2016
44 Montgomery Street, Suite 2200                                                               Client No. 32493
San Francisco, CA 94104


                                                                             Orrick Contact:


FOR SERVICES RENDERED in relation to the invoices listed on the
attached Schedule:

CURRENTLY DUE AND PAYABLE IN UNITED STATES
DOLLARS:
                                                                                  US$             2,099,790.65




                                    In order to ensure proper credit to your account,
                     please reference your INVOICE and CLIENT numbers on your remittance.
                               For inquiries, call: (304) 231-2704. Fax (304) 231-2501.

                     REMITTANCE COPY - PLEASE RETURN WITH PAYMENT

    REMITTANCE ADDRESS:                       ELECTRONIC FUNDS                    OVERNIGHT DELIVERY:
                                                 TRANSFERS:
   Orrick, Herrington & Sutcliffe LLP
                                            ACH& Wire Transfers:                 Orrick, Herrington & Sutcliffe LLP
              Dept 34461
                                                                                      c/o Wells Fargo Lockbox
            P.O. Box 39000                   ABA Number 121000248
                                                                                         Attn: Dept 34461
       San Francisco, CA 94139              SWIFT CODE: WFBIUS6S
                                                                                        3440 Walnut Avenue
   Reference: 32493/ Invoice: 32493        Account Number: 4123701088                  Building A, Window H
                                                     Wells Fargo                        Fremont, CA 94538
                                                420 Montgomery Street                      (904) 634-6350
                                              San Francisco, CA 94104            Reference: 32493/ Invoice: 32493
                                                         Account of
                                            Orrick, Herrington & Sutcliffe LLP
                                           Reference: 32493/ Invoice: 32493
                                                  E.I.N. XX-XXXXXXX
OHSUSA:764445109.1
                                                          Sun Edison Utility Holdings, Inc.



Bill #    Date         Client   Client Name                         Matter   Matter Name                                      Total AR
1542333    7/23/2015    32493   SunEdison Utility Holdings, Inc.         3   Castle Gap - Tax Equity Financing                     $9,550.57
1545899    8/17/2015    32493   SunEdison Utility Holdings, Inc.         6   Mt. Signal 2 Development Matters                     $18,538.59
1545900    8/17/2015    32493   SunEdison Utility Holdings, Inc.         7   Mt. Signal 3 Development Matters                     $14,822.36
1545903    8/17/2015    32493   SunEdison Utility Holdings, Inc.         5   Castle Gap - Development Matters                      $1,227.95
1545905    8/17/2015    32493   SunEdison Utility Holdings, Inc.         3   Castle Gap - Tax Equity Financing                    $45,289.65
1545909    8/17/2015    32493   SunEdison Utility Holdings, Inc.         8   Buckthorn - Tax Equity Financing                      $3,119.09
1545912    8/17/2015    32493   SunEdison Utility Holdings, Inc.         2   Hawaii Tax Equity                                    $49,530.31
1552240    9/28/2015    32493   SunEdison Utility Holdings, Inc.         3   Castle Gap - Tax Equity Financing                    $33,952.53
1552254    9/28/2015    32493   SunEdison Utility Holdings, Inc.         2   Hawaii Tax Equity                                   $121,260.43
1552326    9/28/2015    32493   SunEdison Utility Holdings, Inc.         6   Mt. Signal 2 Development Matters                     $59,752.35
1552328    9/28/2015    32493   SunEdison Utility Holdings, Inc.         7   Mt. Signal 3 Development Matters                     $41,187.47
1552329    9/28/2015    32493   SunEdison Utility Holdings, Inc.         5   Castle Gap - Development Matters                     $22,472.51
1552331    9/28/2015    32493   SunEdison Utility Holdings, Inc.        10   Buckthorn - Development Matters                       $5,398.47
1557023   10/21/2015    32493   SunEdison Utility Holdings, Inc.         6   Mt. Signal 2 Development Matters                    $135,463.15
1557026   10/21/2015    32493   SunEdison Utility Holdings, Inc.         7   Mt. Signal 3 Development Matters                    $111,021.94
1557027   10/21/2015    32493   SunEdison Utility Holdings, Inc.         2   Hawaii Tax Equity                                   $286,778.88
1557029   10/21/2015    32493   SunEdison Utility Holdings, Inc.         3   Castle Gap - Tax Equity Financing                    $68,739.59
1557030   10/28/2015    32493   SunEdison Utility Holdings, Inc.         5   Castle Gap - Development Matters                      $2,348.07
1562243   11/19/2015    32493   SunEdison Utility Holdings, Inc.         5   Castle Gap - Development Matters                     $14,035.74
1562245   11/19/2015    32493   SunEdison Utility Holdings, Inc.         3   Castle Gap - Tax Equity Financing                    $96,455.21
1562246   11/19/2015    32493   SunEdison Utility Holdings, Inc.         2   Hawaii Tax Equity                                   $198,587.29
1562247   11/19/2015    32493   SunEdison Utility Holdings, Inc.         7   Mt. Signal 3 Development Matters                      $5,853.60
1562248   11/19/2015    32493   SunEdison Utility Holdings, Inc.         6   Mt. Signal 2 Development Matters                      $8,819.54
1562253   11/19/2015    32493   SunEdison Utility Holdings, Inc.         4   Castle Gap - Construction Debt Financing              $1,538.94
1562254   11/19/2015    32493   SunEdison Utility Holdings, Inc.        14   Hawaii - Debt Financing                              $18,255.66
1562255   11/19/2015    32493   SunEdison Utility Holdings, Inc.        15   Castle Gap - Back-Leverage Debt Financin                $366.95
1562256   11/19/2015    32493   SunEdison Utility Holdings, Inc.        16   Beacon Hill - Construction Debt Financin              $2,862.21
1562258   11/19/2015    32493   SunEdison Utility Holdings, Inc.        12   Beacon Hill - Sale Transaction                       $11,140.94
1562259   11/19/2015    32493   SunEdison Utility Holdings, Inc.        19   Sunflower                                             $6,088.50
1564327   12/15/2015    32493   SunEdison Utility Holdings, Inc.         3   Castle Gap - Tax Equity Financing                    $87,275.08
1566981   12/15/2015    32493   SunEdison Utility Holdings, Inc.         4   Castle Gap - Construction Debt Financing             $18,647.62
1566982   12/15/2015    32493   SunEdison Utility Holdings, Inc.         5   Castle Gap - Development Matters                     $12,152.40
1566983   12/15/2015    32493   SunEdison Utility Holdings, Inc.         6   Mt. Signal 2 Development Matters                     $23,928.44
1566984   12/15/2015    32493   SunEdison Utility Holdings, Inc.         7   Mt. Signal 3 Development Matters                     $13,007.25
1566985   12/15/2015    32493   SunEdison Utility Holdings, Inc.        15   Castle Gap - Back-Leverage Debt Financin                $608.85
1566989   12/15/2015    32493   SunEdison Utility Holdings, Inc.         2   Hawaii Tax Equity                                   $280,734.10
1566990   12/15/2015    32493   SunEdison Utility Holdings, Inc.        14   Hawaii - Debt Financing                             $239,108.03
1567236   12/15/2015    32493   SunEdison Utility Holdings, Inc.        20   RockSprings                                          $29,870.39
                                                                                                                        Total: $2,099,790.65
EXHIBIT J
Sun Edison LLC                                                                                 January 21, 2016
Attn: Karleen Stern                                                                            Client No. 21025
44 Montgomery Street, Suite 2200
San Francisco, CA 94104

                                                                             Orrick Contact:

FOR SERVICES RENDERED in relation to the invoices listed on the
attached Schedule:

CURRENTLY DUE AND PAYABLE IN UNITED STATES
DOLLARS:
                                                                                  US$                185,940.14



                                         DUE UPON RECEIPT




                                    In order to ensure proper credit to your account,
                     please reference your INVOICE and CLIENT numbers on your remittance.
                               For inquiries, call: (304) 231-2704. Fax (304) 231-2501.

                     REMITTANCE COPY - PLEASE RETURN WITH PAYMENT

    REMITTANCE ADDRESS:                       ELECTRONIC FUNDS                    OVERNIGHT DELIVERY:
                                                 TRANSFERS:
   Orrick, Herrington & Sutcliffe LLP
                                            ACH& Wire Transfers:                 Orrick, Herrington & Sutcliffe LLP
              Dept 34461
                                                                                      c/o Wells Fargo Lockbox
            P.O. Box 39000                   ABA Number 121000248
                                                                                         Attn: Dept 34461
       San Francisco, CA 94139              SWIFT CODE: WFBIUS6S
                                                                                        3440 Walnut Avenue
   Reference: 21025/ Invoice: 21025        Account Number: 4123701088                  Building A, Window H
                                                     Wells Fargo                        Fremont, CA 94538
                                                420 Montgomery Street                      (904) 634-6350
                                              San Francisco, CA 94104            Reference: 21025/ Invoice: 21025
                                                         Account of
                                            Orrick, Herrington & Sutcliffe LLP
                                           Reference: 21025/ Invoice: 21025
                                                  E.I.N. XX-XXXXXXX
OHSUSA:764445116.1
                                                  Sun Edison LLC




Bill #    Date         Client   Client Name      Matter   Matter Name                          Total AR
1545869    8/17/2015    21025   Sun Edison LLC      182   Advanced Microgrid Solutions           $50,958.74
1545881    8/17/2015    21025   Sun Edison LLC      178   DG Working Capital Revolver            $33,763.90
1552219    9/28/2015    21025   Sun Edison LLC      176   Special Environmental Review              $627.10
1552221    9/28/2015    21025   Sun Edison LLC      180   Form DG Storage Contracts                 $393.60
1552222    9/28/2015    21025   Sun Edison LLC      178   DG Working Capital Revolver            $29,183.69
1552318    9/28/2015    21025   Sun Edison LLC      182   Advanced Microgrid Solutions           $13,623.69
1557020   10/21/2015    21025   Sun Edison LLC      182   Advanced Microgrid Solutions            $1,768.90
1557028   10/21/2015    21025   Sun Edison LLC      174   Placed-in-Service Ruling Request       $10,717.43
1562249   11/19/2015    21025   Sun Edison LLC      182   Advanced Microgrid Solutions            $3,344.78
1562250   11/19/2015    21025   Sun Edison LLC      174   Placed-in-Service Ruling Request          $810.26
1566482   12/15/2015    21025   Sun Edison LLC      184   Tranquility Opinion                     $1,261.74
1566978   12/15/2015    21025   Sun Edison LLC      187   Otis DLA Solar Project                 $33,321.55
1567234   12/17/2015    21025   Sun Edison LLC      188   Puerto Rico Sale                        $6,164.76
                                                                                        Total: $185,940.14
EXHIBIT K
To:         KY Chow[K.Y.Chow@sunedison.com]
Cc:         ~033116Clarrissa Lim[limc@sunedison.com]
From:       Adam Brennaman
Sent:       Thur 1/21/2016 4:30:45 PM
Subject:           ,     , and Orrick Invoices
Orrick Invoice SunEdison Utility.pdf
Orrick Invoice SunEdison, Inc.PDF
         Invoice.pdf
      Invoice K09316310 invoice.pdf

 Hi KY,
  
 Please see the revised invoices for       and Orrick attached as well as an invoice for     to be submitted to OCBC.  I believe
 these should be compliant with OCBC criteria.  Orrick invoices are for legal services and   is services related to a bond issuance. 
 All are to be paid in USD.
  
 Please let me know if you have any questions.
  
 Thanks,
  
 Adam
EXHIBIT L
To:      Marco McClees[mmcclees@sunedison.com]
From:
Sent:    Thur 1/21/2016 7:00:55 PM
Subject: RE: Invoice restatement
SunEdison Letter.pdf

 See attached, as you requested.  
  




 ORRICK, HERRINGTON & SUTCLIFFE LLP


 tel 415.773.5570
 cell 415.730.6610
             Orrick.com

  
  
 From:
 Sent: Thursday, January 21, 2016 2:50 PM
 To: 'Marco McClees'
 Subject: RE: Invoice restatement
  
 On quick look, this looks fine.  We’ll review more carefully and get back to you.     
  
  




 ORRICK, HERRINGTON & SUTCLIFFE LLP


 tel 415.773.5570
 cell 415.730.6610
             Orrick.com

  
  
 From: Marco McClees [mailto:mmcclees@sunedison.com]
 Sent: Thursday, January 21, 2016 2:35 PM
 To:
 Subject: RE: Invoice restatement
  
 Hi
  
 Preliminary indications I’m getting from our team is that the summary invoices you sent should work but I’m still waiting for final
 confirmation.
  
 Our accounting team has asked for one more item when you have a chance.  This isn’t needed today to make the wires but rather
 for support so we can mark-off all of the old invoices in our system as paid.  Would Orrick be able to provide the attached (or
 something similar) that I can send my accounting team?
  
 Thank you again,
 Marco
  
 Marco McClees
 Assistant General Counsel
 Structured & Project Finance (Solar)
  
 Direct: (415) 229-8852
 Mobile: (415) 412-7405
 Email: mmcclees@sunedison.com
  
 SunEdison
 44 Montgomery St., Ste 2200
San Francisco, CA 94104
www.sunedison.com
 




 
From:               [mailto:          orrick.com]
Sent: Thursday, January 21, 2016 1:03 PM
To: Marco McClees
Subject: RE: Invoice restatement
 
Perfect, let me know if any changes.  As of a couple hours ago we had not received wires, but I’ll check again and let you
know if we receive.  
 
 




ORRICK, HERRINGTON & SUTCLIFFE LLP


tel 415.773.5570
cell 415.730.6610
            Orrick.com

 
 
From: Marco McClees [mailto:mmcclees@sunedison.com]
Sent: Thursday, January 21, 2016 1:00 PM
To:
Subject: RE: Invoice restatement
 
Thanks so much         I’m running these by our AP/treasury team right now to confirm we’re good to go.  Were you able to check
yet to see if the amounts came in for those 4 other invoices today?
 
Marco McClees
Assistant General Counsel
Structured & Project Finance (Solar)
 
Direct: (415) 229-8852
Mobile: (415) 412-7405
Email: mmcclees@sunedison.com
 
SunEdison
44 Montgomery St., Ste 2200
San Francisco, CA 94104
www.sunedison.com
 




 
From:               [mailto:          orrick.com]
Sent: Thursday, January 21, 2016 12:54 PM
To: Marco McClees
Subject: RE: Invoice restatement
 
The numbers did match. See attached and let me know if this is what you need, or any changes?
 




ORRICK, HERRINGTON & SUTCLIFFE LLP


tel 415.773.5570
cell 415.730.6610
            Orrick.com
 
 
From: Marco McClees [mailto:mmcclees@sunedison.com]
Sent: Thursday, January 21, 2016 12:08 PM
To:
Subject: Invoice restatement
 
Hi
 
Here is what I was able to put together.  As noted I left off invoice numbers: 1552220, 1562244, 1562251, 1562252 because these
should have been already wired to you today.
 
  Invoice Date               Invoice #        Invoice Amount

            July 23, 2015        1542333           $9,550.57

         August 17, 2015         1545899          $18,538.59

         August 17, 2015         1545900          $14,822.36

         August 17, 2015         1545903           $1,227.95

         August 17, 2015         1545905          $45,289.65

         August 17, 2015         1545909           $3,119.09

         August 17, 2015         1545912          $49,530.31

         August 17, 2015         1545881          $33,763.90

         August 17, 2015         1545869          $50,958.74

     September 28, 2015          1552318          $13,623.69

     September 28, 2015          1552222          $29,183.69

     September 28, 2015          1552221             $393.60

     September 28, 2015          1552240          $33,952.53

     September 28, 2015          1552254         $121,260.43

     September 28, 2015          1552326          $59,752.35

     September 28, 2015          1552328          $41,187.47

     September 28, 2015          1552329          $22,472.51

     September 28, 2015          1552331           $5,398.47

     September 28, 2015          1552219             $627.10

        October 21, 2015         1557023         $135,463.15

        October 21, 2015         1557026         $111,021.94

        October 21, 2015         1557028          $10,717.43
  October 21, 2015   1557029    $68,739.59

  October 21, 2015   1557027   $286,778.88

  October 21, 2015   1557020     $1,768.90

  October 28, 2015   1557030     $2,348.07

November 19, 2015    1562249     $3,344.78

November 19, 2015    1562243    $14,035.74

November 19, 2015    1562245    $96,455.21

November 19, 2015    1562246   $198,587.29

November 19, 2015    1562247     $5,853.60

November 19, 2015    1562248     $8,819.54

November 18, 2015    1562250      $810.26

November 19, 2015    1562253     $1,538.94

November 19, 2015    1562254    $18,255.66

November 19, 2015    1562255      $366.95

November 19, 2015    1562256     $2,862.21

November 19, 2015    1562258    $11,140.94

November 19, 2015    1562259     $6,088.50

December 15, 2015    1566989   $280,734.10

December 15, 2015    1564327    $87,275.08

December 15, 2015    1566981    $18,647.62

December 15, 2015    1566982    $12,152.40

December 15, 2015    1566983    $23,928.44

December 15, 2015    1566984    $13,007.25

December 15, 2015    1566990   $239,108.03

December 15, 2015    1566985      $608.85

December 15, 2015    1567236    $29,870.39

December 15, 2015    1566482     $1,261.74

December 15, 2015    1566978    $33,321.55

December 17, 2015    1567234     $6,164.76
    Total                                                        $2,285,730.79

 
 
Can you confirm this list matches your records and then send me the summary invoice we discussed?  Thanks,
Marco
 
Marco McClees
Assistant General Counsel
Structured & Project Finance (Solar)
 
Direct: (415) 229-8852
Mobile: (415) 412-7405
Email: mmcclees@sunedison.com
 
SunEdison
44 Montgomery St., Ste 2200
San Francisco, CA 94104
www.sunedison.com
 




 
 
Confidentiality Statement of SunEdison and its subsidiaries: The contents of this message, together with any attachments, are
intended only for the use of the individual or entity to which they are addressed and may contain information that is legally
privileged and confidential. If you are not the intended recipient, you are hereby notified that any dissemination, distribution,
or copying of this message, or any attachment, is strictly prohibited. If you have received this message in error, please notify
the original sender immediately by telephone or by return E-mail and delete this message, along with any attachments, from your
computer.
No Contract: Regardless of content, this email shall not operate to bind SunEdison or its subsidiaries to any purchase order or
contract unless pursuant to a written agreement signed by SunEdison or its subsidiaries expressly permitting the use of email for
such purpose.


 

NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you received this e-

mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and

please delete this message from your system. Thank you in advance for your cooperation.



For more information about Orrick, please visit http://www.orrick.com.


 

 

NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you received this e-

mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and

please delete this message from your system. Thank you in advance for your cooperation.



For more information about Orrick, please visit http://www.orrick.com.


 

 
NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you received this e-

mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and
please delete this message from your system. Thank you in advance for your cooperation.



For more information about Orrick, please visit http://www.orrick.com.
EXHIBIT M
EXHIBIT N
f!)ocscsank                                                                                                                                                                                                     Invoice Financing (Purchase)

0   Your company details
    Company name
    iSUNEDISON PRODUCTS SINGAPORE PTE LTD
    Company address                                                                                                                                                                                                      Contact person

      1.1.. L.?.~?.~.~ ..~..T?."... ~~X?.~ ............................................................................................................................. ····························'
                                                                                                                                                                                               i ~1;:\R~ISS.A liM                                                                                                                                            .

      ~.~.~ ..~..~.~.~-~.~.?.~..?..9.~.~-~~-.~~.~..~!.~.?.~....                                          .. .. ....... .. ........................... .. ... ...... .... .. .................... ........ .!             Contact number                                                     Fax number
                                                                                                                                                                                                                         i 6681-9386                                                        i 6681-9301
                                                                                                                                                                                                                                                                                              ........................               ....... .,............!
    l..?..i.!:'.~.~.P..~r..~..?.!~~.?..~        .....................................................................................................................................................................1
8   Loan details
    Currency                    Invoice Amount                                                                                           Loan duration


    loan Amount~ Should not exceed invoice amount                                                                                        D Request loan amount in another currency
         USD                    L!.B..~.9.4QJ.4 ................................................................!
    MGWM
    Foreign exchange (FX)                                           D Bank's prevailing FX rate
    to be used:                                                     D FX contract)- if any
                                                                            Rate                                               Dealer name                                                                   Optional )- FX contract no.                                                    Amount




    Description of merchandise
     ~.~9..~~.~~.15?..~.~~. ~~.~X 1S.~~..........................................,..........,......................................,......................................................................................................................................................................................................,



e   How do you want to pay the recipient?
    Payment method                               0      Telegraphic transfer
    )-Select one
                                                 D      Cashier's order

    Recipient details                            Recipient name                                                                                                                                                          Account Number
                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                                                                                                                                                                         !:41~:?.70!08.8                                                                                                                 j
                                                                                                                                                                                                                         SWIFT code )- if any
                                                 Recipient bank's name
                                                                                                                                                                                                                                                                                                                           ............................ ;
                                                   WELLS FARGO                                                                                                                                                           Recipient correspondent bank's SWIFT code )-Optional


                                                 Recipient bank's address
                                                 i 420 MONTGOMERY ST~EET,._5AN..fRANCISCO, CA 94104                                                                                                      ...................................................................................................................................................1




    Payment details                              Currency                      Amount to send

                                                         USD                'l . .\.8..~.,24Q,J.4 ............................................................ !
                                                 Invoice numbers and dates                                           ~   Separate with commas
                                                   lnv No. 21025



    Who should bear the charges? '
    D
    0
          Recipient to bear all charges, including OCBC bank charges
          You will pay for OCBC bank charges only
                                                                                                         Select one
                                                                                                                                                                       e             Any additional instructions

    D     You will pay for all charges including correspondent bank's charges
          ~ Account number



e             L~o~11.~.~..o.~.~.oJ ···············································································r·····~i:--~~~~;.;;;;;;===;;;;;:_;;;,;;;;;:::::;;;;;::;;;:=;;;;::::::::======:
    Authorised signature(s)                                                                                                                    Signoture(s}

    By signing this application, you confirm that you have
    read, understood and agree to be bound by the
    Terms & Conditions for Invoice Financing (Purchase)
    as stated on www.ocbc.com.
                                                                                                                                        You faxed this document to us on ~ DD/MM/YY Number of pages faxed
    You authorise us to charge all bank charges to your
    account.
                                                                                                                                       L.~J2.! I             L9.P . i I L1J6j                                                                                    is
                                                                                           53e862~·f6a 1-4Sdf·a807·9571 d9059ab5




What to do next

                                                             OCBC Centre South                          OCBC Tam pines Centre
                                                             18 Church St 1104·00,                      31 Tiimpmes Ave 41102·00
                                                             OCBC Centre South                          OCBC Tampmes Centre 2
                                                             Singapore 049479                           Smgapore 529680


                                                             Mon · Fn      9 am·6 pm                    Mon ·fr1      9 am·6 pm
                                       Submit form with
        Print and sign              attached documents to    OCBC Ubi Branch                            OCBC Bukit Batok
                                      any of the following   Blk 302 Ubi Ave 11101·59/63                Blk 637 Buk1t Bato~ Central 1101·16
                                    branches/trade service   Smgapore 400302                            Smeapore 6S0637

                                            centres:
                                                             Mon· Fr1      10 am·S 30 pm                Mon • Fn




                         Input by                                                                      Approved by
Terms and Conditions for Invoice Financing (Purchase) (the "Agreement")
1. We confirm the invoice/s have not been paid and we have not and will not obtain any other financing pertaining to the underlying transaction from any other
   party. We declare that the underlying trade transaction is genuine.



2. We undertake to indemnify the Bank in full and keep the Bank indemnified in full against all liabilities, losses, damages, costs, expenses, claims and demands which
    the Bank may suffer, incur or sustain by reason or on account of the Bank granting Invoice Financing to us howsoever, including without limitation, all legal and
    other costs (on a full indemnity basis), charges and expenses the Bank may incur in connection with the enforcement, or attempted enforcement of the Bank's
   rights under or in connection with this Agreement.



3. In addition to any general lien, right of set-off or any other right to which the Bank may be entitled by law or contract, the Bank may at any time at its discretion
   and without notice to us earmark, set-off, debit or transfer any sum or sums standing to the credit of our account from time to time (including any fixed deposit
   account, notwithstanding that any deposit on such fixed deposit account has not matured or any of the special conditions applicable to the deposit have not been
   satisfied) in or towards payment or satisfaction of all or any monies or liabilities (whether actual or contingent) due or owing to the Bank under or in connection
    with or in respect of the Invoice Financing. Any and all currency conversions shall be at the Bank's prevailing foreign exchange rate unless otherwise arranged
   beforehand.



4. We also irrevocably and unconditionally undertake and agree that where any goods and services tax or other taxes levies or charges whatsoever are now or
     hereafter required imposed or enforced by law (including the Goods and Services Tax Act (Cap 117A)) or required to be paid on or in respect of any monies
   (including fees payable to the Bank or its agent banks or any fees costs and expenses incurred by the Bank or its agent banks), they shall be borne by or chargeable
    to us and payable by us to the Bank on demand in addition to all other monies payable to the Bank and the Bank is entitled to debit any of our account with the
    Bank for payment of the Bank's commission, expenses, costs (legal or otherwise) and agent charges if any together with such taxes under or in connection with or
   in respect of this Agreement and the transactions contemplated thereunder.



5. Pursuant to any sanctions now and from time to time imposed by the United States of America, the European Union, the United Nations and/or any other
    regulatory or supervisory authority or body, the Bank shall not examine, accept, reject, discount or otherwise handle or deal with any documents, shipments,
   goods, payments and/or transactions in connection therewith that may relate, whether directly or indirectly, to any sanctioned countries, persons and/or parties.
   Accordingly, any presentation that may violate any of the aforesaid sanctions and/or applicable laws giving effect to the same may be rejected at the Bank's sole
  discretion without any liability whatsoever on the Bank's part.



6. We irrevocably consent to the disclosure by the Bank, the Bank's officers, agents and the Bank's overseas branches, in any manner howsoever, of any account
   information relating to us including but not limited to details of our facilities, the securities taken, our credit balances and deposit with the Bank to (i) the Bank's
    head office, any of the Bank's representatives, documents checking and processing centres and branch offices in any jurisdiction, affiliates, (ii) any regulatory or
   supervisory authority including fiscal authority in any jurisdiction, (iii) any potential assignee of the Bank or any other participant in any of the Bank's rights and/or
    obligations in relation to our facilities, (iv) any guarantors, third party pledgers or security providers and the Bank's agents and independent contractors, (v) any
    insurers with whom insurance cover is taken out in connection with our application, and (vi) any third party for use in connection with the provision of Bank's
   products or services.



7. Each of the provisions of this Agreement shall be several and distinct from one another. If any one or more of the provisions contained in this Agreement shall be
    deemed invalid, unlawful or unenforceable in any respect under any applicable law, the validity, legality and enforceability of each of the remaining provisions
   contained herein shall not in any way be affected, prejudiced or impaired thereby.



8. A person who is not a party to the terms herein has no right under the Contracts (Rights of Third Parties) Act (Cap 53 B) to enforce any of the terms and conditions
   herein.



9. This Agreement shall be governed by and construed in accordance with the laws of Singapore. We agree to submit to the non-exclusive jurisdiction of the courts in
    Singapore in respect of any disputes arising out of or in connection with this Agreement. Without prejudice to the foregoing, we undertake not to commence
   proceedings or suits against the Bank in the courts of any other jurisdiction. In the event of any proceedings or suits commenced by us against the Bank, we agree
   that Singapore Courts shall have exclusive jurisdiction in respect of any disputes arising out of or in connection with this Agreement. We agree to waive and do so
   waive any right vested on us by the laws of the jurisdiction in which we carry on business to challenge the validity or legality of any part of this provision.
ORRICK
       0

Sun Edison LLC                                                                                      January 2 1, 2016
Attn: Karleen Stern                                                                               Invoice No. 2 1025
44 Montgomery Street, Suite 2200
San Francisco, CA 941 04

                                                                                Orrick Contact:

FOR SERVICES RENDERED in relation to the invoices listed on the
attached Schedule:

CURRENTLY DUE AND PAYABLE IN UNITED STATES


                                                                                            ____ __
DOLLARS:

                                                                                     US$                  ........_
                                                                                                        185,940.14




                                            DUE UPON RECEIPT




                                      In order to ensu re proper cred it to your account,
                       please reference your INVOICE and CLIENT numbers on your remittance.
                                 For inquiries. call: (304) 23 1-2704. Fax (304) 23 1-250 I.


                       REMITTANCE COPY - PLEASE RETURN WITH PAYMENT

    REMITTANCE ADDRESS:                         ELECTRONIC FUNDS                     OVERNIGHT DELIVERY:
                                                   TRANSFERS:
   Orrick, Herrington & Sutcliffe LLP
              Dept 3446 1                     ACH& Wire Transfers:                  Orrick, Herrington & S utcliffe LLP
                                                                                         c/o Wells Fargo Lockbox
            P.O. Box 39000                     ABA Number 12/000248
                                                                                             Aun: Dept 34461
       San Francisco, CA 94 139               SWIFT CODE: WFBIUS6S
                                                                                           3440 Walnut Avenue
   Reference: 2 10251 /nvoice: 2 1025        Accourrt N umber: 4123701088                 Build ing A, Window H
                                                         Wells Fargo                        Fremonl, CA 94538
                                                   420 Montgome1y Street                      (904) 634-6350
                                                 San Francisco, CA 94104            Refe rence: 210251 /nvoice: 21025
                                                            Account of
                                               Orrick, Herrington & Sutcliffe LLP
                                              Reference: 21 0251 /nvoice: 2 1025
                                                     E.I.N. XX-XXXXXXX
OHSUSA:764445 116. 1
                                                  Sun Edison LLC




Bill#  Date         Client Client Name           Matter   Matter Name                             Total AR
1545869 8/17/2015    21025 Sun Edison LLC           182   Advanced Microgrid Solutions              $50,958.74
1545881 8/17/2015   21025   Sun   Edison   LLC      178   DG Working Capital Revolver               $33,763.90
1552219 9/28/2015   21025   Sun   Edison   LLC      176   Special Environmental Review                $627.10
1552221 9/28/2015   21025   Sun   Edison   LLC      180   Form DG Storage Contracts                   $393.60
1552222 9/28/2015   21025   Sun   Edison   LLC      178   DG Working Capital Revolver              $29,183.69
1552318 9/28/2015 21025 Sun       Edison   LLC      182   Advanced Microgrid Solutions             $13,623.69
1557020 10/21/2015 21025 Sun      Edison   LLC      182   Advanced Microgrid Solutions              $1,768.90
1557028 10/21/2015 21025 Sun      Edison   LLC      174   Placed-in-Service Ruling Request         $10,717.43
1562249 11/19/2015 21025 Sun      Edison   LLC      182 Advanced Microgrid Solutions                $3,344.78
1562250 11/19/2015 21025 Sun      Edison   LLC      174 Placed-in-Service Ruling Request              $810.26
1566482 12/15/2015 21025 Sun Edison LLC             184 Tranquility Opinion                         $1,261.74
1566978 12/15/2015 21025 Sun Edison LLC             187 Otis DLA Solar Project                     $33,321.55
1567234 12/17/2015 21025 Sun Edison LLC             188 Puerto Rico Sale                            $6,164.76
                                                                                         Total:   $185,940.14
EXHIBIT O
To:       Patrick Kay[pkay@sunedison.com]; Will Chinn[wchinn@sunedison.com]; Adam Brennaman[cbrennaman@sunedison.com]
Cc:       Karleen Stern[KStern@sunedison.com]; Sujay Parikh[sparikh@sunedison.com]; Joyce Chang[jchang@sunedison.com];
Tanya Willacy[twillacy@sunedison.com]
From:     Marco McClees
Sent:     Fri 1/22/2016 10:36:45 AM
Subject: FW: Wire from SunEdison
SunEdison Letter.pdf

 All,
  
 Orrick just confirmed that they received payment for the outstanding C&I invoices from 2015 (see below).  The attached letter
 from Orrick confirms which invoices these relate to.  The second list in the attached letter are the C&I invoices (with the exception
 of invoice numbers 1557028 and 1562250, which are utility invoices).
  
 One additional note for the C&I team, invoice number 1566482 (Tranquility Opinion) actually should have been paid by Recurrent
 and not SunEdison per our agreement with Recurrent (Tuukka Hess has been handling this).  I can coordinate with Orrick today to
 figure out a way to resolve this which hopefully will result in a credit back to SunEdison.
  
 Thanks,
 Marco
  
 Marco McClees
 Assistant General Counsel
 Structured & Project Finance (Solar)
  
 Direct: (415) 229-8852
 Mobile: (415) 412-7405
 Email: mmcclees@sunedison.com
  
 SunEdison
 44 Montgomery St., Ste 2200
 San Francisco, CA 94104
 www.sunedison.com
  




  
 From:                [mailto:          orrick.com]
 Sent: Friday, January 22, 2016 8:25 AM
 To: Marco McClees
 Subject: FW: Wire from SunEdison
  
 Marco,  We’ve received one wire, below, and I’ll follow up later today and Monday to confirm others
  




 ORRICK, HERRINGTON & SUTCLIFFE LLP


 tel 415.773.5570
 cell 415.730.6610
             Orrick.com

  
  
  
 

NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you received this e-

mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and

please delete this message from your system. Thank you in advance for your cooperation.



For more information about Orrick, please visit http://www.orrick.com.


 
EXHIBIT P
E)ocBCBank
                                                                                                                                                                                                          Invoice Financing (Purchase)

8   Your company details
    Company name
    isUNEDISON PRODUCfS SINGAPORE PTE LTD
    Company address                                                                                                                                                                                              Contact person

      ~.~. ~.~~9..~.~. ~..!..~.~. ~~X9.~....                                                                           ..........................................................................,...........l   ~'!'~~~~~,'\ Ll~                                                                       j
    ! Blk B Jackson Square 4th Floor                                                                                                                                                                         i Contact number                Fax number
                                                                                                                                                                                                                  6681-9386                  i 6681-9301
                                                                                                                                                                                                                                               ...........................................................;
    !. ~ 1.~.~.a..e9.r..~. ~. ~~~?.~ ..............................................................
8   Loan details
    Currency                  Invoice Amount                                                                                      Loan duration

           USD ..... ' j ~,Q2\U2Q,(i~                             ............................................................   LDL9. LO                         j days
    loan Amount                  ~    Should not exceed invoice amount                                                           0 Request loan amount in another currency
          uso                 L~,Q29.790.!5.S.                                                                             .
            i!i:·ll-1
    I!M~·W!p~·
    Foreign exchange (FX)                                      D Bank's prevailing FX rate
    to be used:                                                D FX contract                      ~    if any
                                                                     Rate                                               Dealer name                                                                    Optional        ~   FX contract no.   Amount




     Description of merchandise
    1  PROFESSIONAL SERVICES
    :,.., .....




0   How do you want to pay the recipient?
    Payment method                            0     Telegraphic transfer
    ~Select          one
                                              D     Cashier's order

    Recipient details                         Recipient name                                                                                                                                                     Account Number
                                                ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                                                                                                                                                                 i:'!lZnQJQSS                                                                           i
                                                                                                                                                                                                                 SWIFT code )- if any
                                              Recipient bank's name
                                                WELLS FARGO                                                                                                                                                      Recipient correspondent bank's SWIFT code •Optional


                                              Recipient bank's address

                                                420 MON,TGOMERY STREET, SAN FRANCISCO, CA 9410~.......................................................................................................................................................:
                                                UNITED STATES                                                                                       ..................................................................., .............. ., ..., ...........1



    Payment details                           Currency                   Amount to send

                                             L.      USD .....       'J2,Q99.79Q,Q~                                                                                     .....
                                              Invoice numbers and dates )- Separate with commas
                                                lnv No. 32493



G   Who should bear the charges?' Select one
                                                                                                                                                                                Any additional instructions
    D Recipient to bear all charges, including OCBC bank charges
    0 You will pay for OCBC bank charges only
    D You will pay for all charges including correspondent bank's charges
           ~ Account number

                                                                                                                                                                                ! ...............
0   Authorised signature(s)
    By signing this application, you confirm that you have
    read, understood and agree to be bound by the
                                                                                                                                                                                                                   (I>~
    Terms & Conditions for Invoice Financing (Purchase)
    as stated on www.ocbc.com.

                                                                                                                                 You faxed this document to us on • DD/MM/YY Number of pages faxed
    You authorise us to charge all bank charges to your
    account.                                                                                                                     L~J6j I              L9.1LJ I L.~L~.l                                                              i5
                                                                                53e862.0e-f6a l-48df-a807-9571 d9059ab5




What to do next                                                                                                                     7777

                                                  OCBC Centre South                           OCBC Tampines Centre
                                                  18 Church St 1104-00,                       31 Tampmes Ave 41102-00
                                                  OCBC Centre South                           OCBC Tampmes Centre 2


             +
                                                  Smgapore 0494 79                            Smgapore 529680


                                                  Mon - Fn      9 am-6 pm                     Mon · Fn       9 am-6 pm
                            Submit form with
        Print and sign   attached documents to    OCBC Ubi Branch                             OCBC Bukit Batok
                           any of the following   Blk302 UbiAVel/101·59/63                    Blk 637 Buk1t Batok Central 1!01-16
                                                  Smgapore 400302                             Smgapore 650637
                         branches/trade service
                                centres:
                                                  Man- Fr1      10 am-5.30 pm                 Mon · Fri     · 9.30 am-5 pm
Terms and Conditions for Invoice Financing (Purchase) (the "Agreement")
1. We confirm the invoice/s have not been paid and we have not and will not obtain any other financing pertaining to the underlying transaction from any other
   party. We declare that the underlying trade transaction is genuine.



2. We undertake to indemnify the Bank in full and keep the Bank indemnified in full against all liabilities, losses, damages, costs, expenses, claims and demands which
    the Bank may suffer, incur or sustain by reason or on account of the Bank granting Invoice Financing to us howsoever, including without limitation, all legal and
    other costs (on a full indemnity basis}, charges and expenses the Bank may incur in connection with the enforcement, or attempted enforcement of the Bank's
   rights under or in connection with this Agreement.



3. In addition to any general lien, right of set·off or any other right to which the Bank may be entitled by law or contract, the Bank may at any time at its discretion
   and without notice to us earmark, set·off, debit or transfer any sum or sums standing to the credit of our account from time to time (including any fixed deposit
   account, notwithstanding that any deposit on such fixed deposit account has not matured or any of the special conditions applicable to the deposit have not been
   satisfied) in or towards payment or satisfaction of all or any monies or liabilities (whether actual or contingent) due or owing to the Bank under or in connection
    with or in respect of the Invoice Financing. Any and all currency conversions shall be at the Bank's prevailing foreign exchange rate unless otherwise arranged
   beforehand.



4. We also irrevocably and unconditionally undertake and agree that where any goods and services tax or other taxes levies or charges whatsoever are now or
     hereafter required imposed or enforced by law (including the Goods and Services Tax Act (Cap 117A)) or required to be paid on or in respect of any monies
   (including fees payable to the Bank or its agent banks or any fees costs and expenses incurred by the Bank or its agent banks), they shall be borne by or chargeable
    to us and payable by us to the Bank on demand in addition to all other monies payable to the Bank and the Bank is entitled to debit any of our account with the
    Bank for payment of the Bank's commission, expenses, costs (legal or otherwise) and agent charges if any together with such taxes under or in connection with or
   in respect of this Agreement and the transactions contemplated thereunder.



S. Pursuant to any sanctions now and from time to time imposed by the United States of America, the European Union, the United Nations and/or any other
    regulatory or supervisory authority or body, the Bank shall not examine, accept, reject, discount or otherwise handle or deaf with any documents, shipments,
   goods, payments and/or transactions in connection therewith that may relate, whether directly or indirectly, to any sanctioned countries, persons and/or parties.
   Accordingly, any presentation that may violate any of the aforesaid sanctions and/or applicable laws giving effect to the same may be rejected at the Bank's sole
   discretion without any liability whatsoever on the Bank's part.



6. We irrevocably consent to the disclosure by the Bank, the Bank's officers, agents and the Bank's overseas branches, in any manner howsoever, of any account
   information relating to us including but not limited to details of our facilities, the securities taken, our credit balances and deposit with the Bank to (i) the Bank's
    head office, any of the Bank's representatives, documents checking and processing centres and branch offices in any jurisdiction, affiliates, (ii) any regulatory or
   supervisory authority including fiscal authority in any jurisdiction, (iii) any potential assignee of the Bank or any other participant in any of the Bank's rights and/or
    obligations in relation to our facilities, {iv) any guarantors, third party pledgers or security providers and the Bank's agents and independent contractors, (v) any
    insurers with whom insurance cover is taken out in connection with our application, and (vi) any third party for use in connection with the provision of Bank's
   products or services.



7. Each of the provisions of this Agreement shall be several and distinct from one another. If any one or more of the provisions contained in this Agreement shall be
    deemed invalid, unlawful or unenforceable in any respect under any applicable law, the validity, legality and enforceability of each of the remaining provisions
   contained herein shall not in any way be affected, prejudiced or impaired thereby.



8. A person who is not a party to the terms herein has no right under the Contracts (Rights of Third Parties) Act (Cap 53 B) to enforce any of the terms and conditions
  herein.



9. This Agreement shall be governed by and construed in accordance with the laws of Singapore. We agree to submit to the non·exclusive jurisdiction of the courts in
    Singapore in respect of any disputes arising out of or in connection with this Agreement. Without prejudice to the foregoing, we undertake not to commence
   proceedings or suits against the Bank in the courts of any other jurisdiction. In the event of any proceedings or suits commenced by us against the Bank, we agree
   that Singapore Courts shall have exclusive jurisdiction in respect of any disputes arising out of or in connection with this Agreement. We agree to waive and do so
   waive any right vested on us by the laws of the jurisdiction in which we carry on business to challenge the validity or legality of any part of this provision.
ORRICK
       0

SunEdison Utility Holdings, lnc.                                                                   January 21, 2016
44 Montgomery Street, Suite 2200                                                                   Invoice No.32493
San Francisco, CA 94104


                                                                                 Orrick Contact:


FOR SERVICES RENDERED in relation to the invoices listed on the                                      Due upon receipt
attached Schedule:

CURRENTLY DUE AND PAYABLE IN UNITED STATES
DOLLARS:

                                                                                      US$             2,099,790.65




                                       In order to ensure proper credit to your account,
                        please reference your INVOICE and CLIENT numbers on your remittance.
                                  For inquiries, call : (304) 23 1-2704. Fax (304) 23 1-250 I.


                        REMITTANCE COPY- PLEASE RETURN WITH PAYMENT

     REMITTANCE ADDRESS:                          ELECTRONIC FUNDS                    OVERNIGHT DELIVERY:
                                                     TRANSFERS:
   Orrick, Herrington & Sutcliffe LLP
              Dept34461                         ACH& Wire Transfers:                 Orrick, Herrington & Sutcliffe LLP
                                                                                          c/o Wells Fargo Lockbox
            P.O. Box 39000                       ABA Number 121000248
                                                                                              Attn: Dept 34461
       San Francisco, CA 94139                  SWIFT CODE: WFBIUS6S
                                                                                            3440 Walnut Avenue
   Reference: 32493/ lnvoice: 32493            Account N umber: 4123701088                 Building A, Window H
                                                          Wells Fargo                        Fremont, CA 94538
                                                    420 !v!ontgomeJ)I Street                   (904) 634-6350
                                                  San Francisco. CA 94104            Reference: 32493/ /nvoice: 32493
                                                             Account of
                                                Orrick, Herrington & Sutcliffe LLP
                                               Reference: 32493/ lnvoice: 32493
                                                      E.I. N. XX-XXXXXXX
OHSUSA :7644451 09. 1
                                                             Sun Edison Utility Holdings, Inc.



Bill#     Date       Client Client Name                                  Matter Matter Name                                        Total AR
1542333    7/23/2015 32493 Sun Edison Utility Holdings, Inc.                  3 Castle Gap~ Tax Equity Financing                        $9,550.57
1545899    8/17/2015 32493 Sun Edison Utility Holdings, Inc.                   6 Mt. Signal 2 Development Matters                      $18,538.59
1545900    8/17/2015   32493   Sun Edison   Utility   Holdings,   Inc.         7 Mt. Signal3 Development Matters                       $14,822.36
1545903    8/17/2015   32493   Sun Edison   Utility   Holdings,   Inc.         5 Castle Gap~ Development Matters                        $1,227.95
1545905    8/17/2015   32493   Sun Edison   Utility   Holdings,   Inc.         3   Castle Gap~ Tax Equity Financing                    $45,289.65
1545909    8/17/2015   32493   Sun Edison   Utility   Holdings,   Inc.         8   Buckthorn- Tax Equity Financing                      $3,119.09
1545912    8/17/2015   32493   Sun Edison   Utility   Holdings,   Inc.         2   Hawaii Tax Equity                                   $49,530.31
1552240    9/28/2015   32493   Sun Edison   Utility   Holdings,   Inc.         3   Castle Gap- Tax Equity Financing                    $33,952.53
1552254    9/28/2015   32493   Sun Edison   Utility   Holdings,   Inc.         2   Hawaii Tax Equity                                  $121,260.43
1552326    9/28/2015   32493   Sun Edison   Utility   Holdings,   Inc.         6   Mt. Signal 2 Development Matters                    $59,752.35
1552328    9/28/2015   32493   Sun Edison   Utility   Holdings,   Inc.         7   Mt. Signal 3 Development Matters                    $41,187.47
1552329    9/28/2015   32493   Sun Edison   Utility   Holdings,   Inc.         5   Castle Gap~ Development Matters                     $22,472.51
1552331    9/28/2015   32493   Sun Edison   Utility   Holdings,   Inc.        10   Buckthorn- Development Matters                       $5,398.47
1557023   10/21/2015   32493   Sun Edison   Utility   Holdings,   Inc.         6 Mt. Signal 2 Development Matters                     $135,463.15
1557026   10/21/2015   32493   Sun Edison   Utility   Holdings,   Inc.         7 Mt. Signal 3 Development Matters                     $111,021.94
1557027   10/21/2015   32493   Sun Edison   Utility   Holdings,   Inc.         2 Hawaii Tax Equity                                    $286,778.88
1557029   10/21/2015   32493   Sun Edison   Utility   Holdings,   Inc.         3 Castle Gap· Tax Equity Financing                      $68,739.59
1557030   10/28/2015   32493   Sun Edison   Utility   Holdings,   Inc.         5 Castle Gap- Development Matters                        $2,348.07
1562243   11/19/2015   32493   Sun Edison   Utility   Holdings,   Inc.         5 Castle Gap· Development Matters                       $14,035.74
1562245   11/19/2015   32493   Sun Edison   Utility   Holdings,   Inc.         3 Castle Gap· Tax Equity Financing                      $96,455.21
1562246   11/19/2015   32493   Sun Edison   Utility   Holdings,   Inc.         2   Hawaii Tax Equity                                  $198,587.29
1562247   11/19/2015   32493   Sun Edison   Utility   Holdings,   Inc.         7   Mt. Signal 3 Development Matters                     $5,853.60
1562248   11/19/2015   32493   Sun Edison   Utility   Holdings,   Inc.         6   Mt. Signal 2 Development Matters                     $8,819.54
1562253   11/19/2015   32493   Sun Edison   Utility   Holdings,   Inc.         4   Castle Gap· Construction Debt Financing              $1,538.94
1562254   11/19/2015   32493   SunEdison    Utility   Holdings,   Inc.        14   Hawaii- Debt Financing                              $18,255.66
1562255   11/19/2015   32493   SunEdison    Utility   Holdings,   Inc.        15 Castle Gap· Back-leverage Debt Financin                  $366.95
1562256   11/19/2015   32493   Sun Edison   Utility   Holdings,   Inc.        16 Beacon Hill- Construction Debt Financin                $2,862.21
1562258   11/19/2015   32493   SunEdison    Utility   Holdings,   Inc.        12 Beacon Hill- Sale Transaction                         $11,140.94
1562259   11/19/2015   32493   SunEdison    Utility   Holdings,   Inc.        19 Sunflower                                              $6,088.50
1564327   12/15/2015   32493   SunEdison    Utility   Holdings,   Inc.         3 Castle Gap· Tax Equity Financing                      $87,275.08
1566981   12/15/2015   32493   Sun Edison   Utility   Holdings,   Inc.         4 Castle Gap· Construction Debt Financing               $18,647.62
1566982   12/15/2015   32493   Sun Edison   Utility   Holdings,   Inc.         5 Castle Gap- Development Matters                       $12,152.40
1566983   12/15/2015   32493   SunEdison    Utility   Holdings,   Inc.         6 Mt. Signal2 Development Matters                       $23,928.44
1566984   12/15/2015   32493   Sun Edison   Utility   Holdings,   Inc.         7 Mt. Signal 3 Development Matters                      $13,007.25
1566985   12/15/2015   32493   Sun Edison   Utility   Holdings,   Inc.        15 Castle Gap- Back-Leverage Debt Financin                  $608.85
1566989   12/15/2015   32493   Sun Edison   Utility   Holdings,   Inc.         2 Hawaii Tax Equity                                    $280,734.10
1566990   12/15/2015   32493 Sun Edison Utility Holdings, Inc.                14 Hawaii- Debt Financing                               $239,108.03
1567236   12/15/2015   32493 Sun Edison Utility Holdings, Inc.               20 RockSprings                                            $29,870.39
                                                                                                                             Total: $2,099,790.65
